Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

 

 

among

 

 

 

PENNYMAC CORP.,

Seller,

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 and PENNYMAC OPERATING PARTNERSHIP, L.P.,

Guarantors

 

 

and

 

 

BANK OF AMERICA, N.A.,
Purchaser

 

 

 

 

 

 

Dated as of December 23, 2011

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 1. Definitions

2

 

 

Section 2. Procedures for Purchases of Participation Certificates

14

 

 

Section 3. Takeout Commitments

16

 

 

Section 4. Holdback Amount

16

 

 

Section 5. Issuance of Securities

16

 

 

Section 6. Servicing of the Mortgage Loans; Events of Default

18

 

 

Section 7. Transfers of Participation Certificates and Securities by Purchaser

23

 

 

Section 8. Record Title to Mortgage Loans; Intent of Parties; Security Interest

23

 

 

Section 9. Conditions Precedent

24

 

 

Section 10. Representations and Warranties

26

 

 

Section 11. Covenants of Seller

32

 

 

Section 12. Reports

38

 

 

Section 13. Term

41

 

 

Section 14. Set-Off

41

 

 

Section 15. Indemnification

41

 

 

Section 16. Exclusive Benefit of Parties; Assignment

42

 

 

Section 17. Amendments; Waivers; Cumulative Rights

42

 

 

Section 18. Execution in Counterparts

42

 

 

Section 19. Effect of Invalidity of Provisions

42

 

 

Section 20. Governing Law

42

 

 

Section 21. Notices

43

 

 

Section 22. Entire Agreement

44

 

 

Section 23. Intent

44

 

 

Section 24. Full Recourse

45

 

 

Section 25. Examination and Oversight by Regulators

45

 

i

--------------------------------------------------------------------------------


 

Section 26. Consent to Service

45

 

 

Section 27. Construction

45

 

 

Section 28. Confidentiality

46

 

 

Section 29. Further Assurances

47

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Participation Certificate

 

 

 

Exhibit B

 

Trade Assignment

 

 

 

Exhibit C

 

Document List

 

 

 

Exhibit D

 

Warehouse Lender’s Release

 

 

 

Exhibit E

 

Assignment

 

 

 

Exhibit F

 

Form of Confirmation

 

 

 

Exhibit G

 

Form of Officer’s Compliance Certificate (Monthly Compliance)

 

 

 

Exhibit H

 

Form of Seller’s Officer’s Certificate (Each Purchase Date)

 

 

 

Exhibit I

 

Form of Request for Temporary Increase

 

 

 

Exhibit J

 

Existing Indebtedness

 

 

 

Exhibit K

 

Form of Servicer Notice and Pledge

 

 

 

Annex A

 

Seller’s Delivery Instructions

 

 

 

Annex B

 

Responsible Officers of Seller and Guarantor

 

ii

--------------------------------------------------------------------------------


 

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

This is a MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT (this
“Agreement”), dated as of December 23, 2011, among Bank of America, N.A.
(“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment Trust and
PennyMac Operating Partnership, L.P. (each a “Guarantor” and collectively, the
“Guarantors”).

 

PRELIMINARY STATEMENT

 

Seller desires to sell to Purchaser from time to time all of Seller’s beneficial
right, title and interest in and to designated pools of fully amortizing first
lien residential Mortgage Loans eligible in the aggregate to back Securities,
and the servicing rights relating thereto, with the terms described in related
Takeout Commitments, each in the form of a 100% undivided beneficial ownership
interest evidenced by a Participation Certificate.

 

Purchaser desires and may, in its sole discretion, purchase such Participation
Certificates from Seller in accordance with the terms and conditions set forth
in this Agreement.  Seller, subject to the terms hereof, will cause (a) the
Related Mortgage Loans to back a GNMA Security issued by Seller and guaranteed
by GNMA, a Fannie Mae Security issued and guaranteed by Fannie Mae, or a Freddie
Mac Security issued and guaranteed by Freddie Mac and (b) Delivery of such GNMA
Security, Fannie Mae Security, or Freddie Mac Security by GNMA, Fannie Mae, or
Freddie Mac, respectively, to Purchaser or its designee, which GNMA Security,
Fannie Mae Security or Freddie Mac Security, as applicable, will be purchased by
the Approved Investor.

 

Purchaser’s willingness to purchase any Participation Certificate evidencing a
beneficial interest in the Related Mortgage Loans and the servicing rights
related thereto is at the sole discretion of Purchaser and based on Purchaser’s
expectation, in reliance upon Seller’s representations and warranties herein,
that (a) such Mortgage Loans in the aggregate, constitute a pool or pools of
mortgage loans that are eligible to back a Security, (b) such Mortgage Loans are
sufficient for Seller to issue and GNMA to guarantee the GNMA Security, Fannie
Mae to issue and guarantee a Fannie Mae Security, or Freddie Mac to issue and
guarantee a Freddie Mac Security, as applicable, (c) such Security will be
issued in the amount and with the terms described in the related Takeout
Commitment, and (d) Purchaser will receive Delivery of such Security on the
specified Anticipated Delivery Date.

 

The amount of the Purchase Price to be paid by Purchaser to Seller with respect
to each Participation Certificate will be calculated on the expectation of
Purchaser, based upon the representations and warranties of Seller herein, that
Purchaser will receive Delivery of the Security to be backed by the Related
Mortgage Loans on the specified Anticipated Delivery Date, and that failure to
receive such Delivery will result in a material decrease in the market value of
the Participation Certificate and the Related Mortgage Loans considered as a
whole.  During the period from the purchase of a Participation Certificate to
Delivery of the related Security, Purchaser expects to rely entirely upon Seller
to subservice the Related Mortgage Loans for the benefit of Purchaser, it being
acknowledged that the continued effectiveness of Seller’s Approvals during such
period constitutes an essential factor in the calculation by Purchaser of the
Purchase Price paid to Seller for the Related Participation Certificate and that
loss of such Approvals by Seller would result in a material decrease in the
market value of the Participation Certificate and the Related Mortgage Loans
considered as a whole.

 

In consideration of the mutual promises and agreements herein contained the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.  Definitions.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Custodial Agreement.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Accepted Servicing Practices”: With respect to any Related Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Related Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located and in a manner at
least equal in quality to the servicing Seller or Seller’s designee provide to
the Related Mortgage Loans which they own in their own portfolio and consistent
with the applicable Agency Guide.

 

“Accrued Interest”: With respect to each Security related to a Participation
Certificate, an amount equal to the product obtained by multiplying (a) the
number of days in the period beginning on the related Issuance Date to but not
including the Anticipated Delivery Date for the related Security, (b) the rate
of interest to be borne by the related Security, and (c) the aggregate principal
amount of the Related Mortgage Loans, and dividing such number by three hundred
and sixty (360).

 

“Act of Insolvency”:  With respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (e) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (f) that
any governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such party or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such party or of any of its Affiliates.

 

“Adjusted Tangible Net Worth”: (a) The sum of (i) Net Worth and
(ii) Subordinated Debt, minus (b) intangibles, goodwill and receivables from
Affiliates.

 

“Affiliate”:  With respect to any Person, any “affiliate” of such Person, as
such term is defined in the Bankruptcy Code; provided, however, that in respect
of Seller or Guarantor the term “Affiliate” shall only refer to wholly-owned
subsidiaries of Guarantor or Seller; and provided further that in respect of the
Servicer, the term “Affiliate” shall only refer to wholly-owned subsidiaries of
Private National Mortgage Acceptance Company, LLC and shall not include Bank of
America, N.A., BlackRock, Inc. or Highfields Capital Investments, LLC.

 

“Agency Guides”: The GNMA Guide, the Fannie Mae Guide and/or the Freddie Mac
Guide, as the context may require, in each case as such guidelines have been or
may be amended, supplemented or otherwise modified from time to time by GNMA,
Fannie Mae or Freddie Mac, as applicable, in the ordinary course of business and
as modified for Seller.

 

2

--------------------------------------------------------------------------------


 

“Agency Program”:  The Freddie Mac Program, the Fannie Mae Program, or the GNMA
Program, as applicable.

 

“Aggregate Purchase Price”:  As of any date of determination, an amount equal to
the aggregate outstanding Purchase Price for all Participation Certificates then
owned by Purchaser and subject to the terms of this Agreement.

 

“Aggregate Transaction Limit”:  Shall have the meaning assigned thereto in the
Pricing Side Letter.

 

“Anticipated Delivery Date”:  With respect to a Security, the date specified in
the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae Form 2014
(Delivery Schedule) or Freddie Mac Form 939 (Settlement and Information Multiple
Registration Form), as applicable, on which it is anticipated that Delivery of
the Security by the Applicable Agency will be made.

 

“Applicable Agency”: GNMA, Fannie Mae, or Freddie Mac, as applicable.

 

“Applicable Percentage”: Shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“Approvals”:  With respect to Seller, any approvals obtained from the Applicable
Agency, or HUD in designation of Seller as a GNMA-approved issuer, a
GNMA-approved servicer, a FHA-approved mortgagee, a VA-approved lender, a Fannie
Mae -approved lender or a Freddie Mac -approved Seller/Servicer, as applicable,
in good standing.

 

“Approved Investor”:  Any of Fannie Mae, Freddie Mac, GNMA or a member of MBS
Clearing Corporation that is either an approved counterparty of Purchaser or its
Affiliates or otherwise acceptable to Purchaser in its sole discretion on a
transaction by transaction basis, who will purchase Securities pursuant to a
Takeout Commitment.

 

“Asset Tape”: A remittance report on a monthly basis or requested by Purchaser
pursuant to Section 12d hereof containing servicing information, including,
without limitation, those fields reasonably requested by Purchaser from time to
time, on a loan-by-loan basis and in the aggregate, with respect to the Related
Mortgage Loans serviced by Seller or any Servicer for the month (or any portion
thereof) prior to the Reporting Date.

 

“Assignee”:   As defined in Section 7.

 

“Assignment of Mortgage”:   An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the beneficial interest in the Mortgage to Purchaser.

 

“Bankruptcy Code”:  The United States Bankruptcy Code of 1978, as amended from
time to time.

 

“Business Day”:  Any day other than (a) a Saturday or Sunday and (b) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive decree to be closed.

 

“Capital Lease Obligations”: For any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such

 

3

--------------------------------------------------------------------------------


 

Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents”:   (a) Securities with maturities of 90 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof, (b) certificates of deposit and eurodollar
time deposits with maturities of 90 days or less from the date of acquisition
and overnight bank deposits of Purchaser or of any commercial bank having
capital and surplus in excess of $500,000,000 and a rating of at least A+ by S&P
or A1 by Moody’s, (c) repurchase obligations of Purchaser or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than seven days with respect to securities issued or fully
guaranteed or insured by the United States Government, (d) commercial paper of a
domestic issuer rated at least A 1 or the equivalent thereof by S&P or P 1 or
the equivalent thereof by Moody’s and in either case maturing within 90 days
after the day of acquisition, (e) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by Purchaser or any commercial bank satisfying the requirements of clause
(b) of this definition or (g) shares of money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.

 

“Change in Control”:  (a) Any transaction or event as a result of which PennyMac
Operating Partnership, L.P. ceases to own, beneficially or of record, 100% of
the stock of Seller; (b) any transaction or event as a result of which PennyMac
Mortgage Investment Trust ceases to own, beneficially or of record, 100% of the
stock of PennyMac Operating Partnership, L.P.; (c) the acquisition by any Person
or group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder), directly or
indirectly, beneficially or of record, of ownership or control of in excess of
50% of the voting common stock of PennyMac Mortgage Investment Trust on a fully
diluted basis at any time;  (d) the sale, transfer, or other disposition of all
or substantially all of Seller’s, Servicer’s or any Guarantor’s assets
(excluding any such action taken in connection with any securitization
transaction); (e) the consummation of a merger or consolidation of Seller or a
Guarantor with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s stock outstanding immediately after such merger, consolidation or such
other reorganization is owned by Persons who were not stockholders of Seller or
a Guarantor immediately prior to such merger, consolidation or other
reorganization; (f) any transaction or event as a result of which Private
National Mortgage Acceptance Company, LLC ceases to own, beneficially or of
record, 100% of the membership interests of Servicer.

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Collateral”:  As defined in Section 8(c).

 

“Confirmation”:  A written confirmation of Purchaser’s intent to purchase a
Participation Certificate, which written confirmation shall be substantially in
the form attached hereto as Exhibit F.

 

“Control Agreement”: That certain Control Agreement among Purchaser, Seller,
Servicer and Bank of America, N.A. as bank, as may be amended, supplemented or
replaced from time to time.

 

“Custodial Account”:  As defined in Section 6(c) and subject to the Control
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Custodial Agreement”:  The Custodial Agreement, dated of even date herewith,
among Seller, Purchaser and Custodian as amended, supplemented or otherwise
modified from time to time.

 

“Custodian”:  Deutsche Bank National Trust Company (which, under the appropriate
circumstances, may include Freddie Mac as Custodian) and its permitted
successors under the Custodial Agreement.

 

“Daily Holdback Reduction Amount”:  Shall have the meaning assigned thereto in
the Pricing Side Letter.

 

“Defective Mortgage Loan”:  With respect to a Participation Certificate, a
Related Mortgage Loan that is not in Strict Compliance with the GNMA Program,
Fannie Mae Program, or Freddie Mac Program, as applicable.

 

“Delivery”:  (i) With respect to any Security issued by GNMA, when Purchaser is
registered as the registered owner of such Security on GNMA’s central registry
and (ii) with respect to any Security issued by Fannie Mae or Freddie Mac, the
later to occur of (a) the issuance of the related Security and (b) the transfer
of all of the right, title and ownership interest in that Security to Purchaser
or its designee.

 

“Discount Rate”:  As of any date of determination, a rate equal to (i) LIBOR on
such date plus (ii) the Applicable Percentage.

 

“Electronic Agent”: Shall have the meaning assigned to such term in Section 2 of
the Electronic Tracking Agreement.

 

“Electronic Tracking Agreement”: The Electronic Tracking Agreement, dated as of
the date hereof, among the Purchaser, the Seller, the Electronic Agent and MERS,
as the same shall be amended, supplemented or otherwise modified from time to
time.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: Any corporation or trade or business that, together with
Seller or a Guarantor is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as single employer described in Section 414 of the Code.

 

“Event of Termination”: With respect to Seller or a Guarantor (a) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified with 30 days of the occurrence of
such event, or (b) the withdrawal of Seller, a Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (c) the failure by Seller, a
Guarantor or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430 (j) of the
Code as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303 (j) of ERISA, as amended by the Pension Protection Act), or (d) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, a Guarantor or any ERISA Affiliate thereof
to terminate any plan, or (e) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under  Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the

 

5

--------------------------------------------------------------------------------


 

appointment of a trustee to administer, any Plan, or (g) the receipt by Seller,
a Guarantor or any ERISA Affiliate thereof of a notice from a Multiemployer Plan
that action of the type described in the previous clause (f) has been taken by
the PBGC with respect to such Multiemployer Plan, or (h) any event or
circumstance exists which may reasonably be expected to constitute grounds for
Seller, a Guarantor or any ERISA Affiliate thereof to incur liability under
Title IV of ERISA or under Sections 412 (b) or 430 (k) of the Code with respect
to any Plan.

 

“Events of Default”:  As defined in Section 6(g).

 

“Expiration Date”: The earlier of (i) November 5, 2012, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“Fannie Mae”: Federal National Mortgage Association or any successor thereto.

 

“Fannie Mae Guide”:  The Fannie Mae MBS Selling and Servicing Guide, as such
Guide may hereafter from time to time be amended, and as the same may be amended
further by any agreements between Seller and Fannie Mae, provided, that until
copies of any such agreements between Seller and Fannie Mae have been provided
to Purchaser by Seller and agreed to by Purchaser, such agreements shall be
deemed, as between Seller and Purchaser, not to amend the requirements of the
Fannie Mae Guide.

 

“Fannie Mae Mortgage Loan”:  With respect to any Fannie Mae Participation
Certificate or any Fannie Mae Security, a mortgage loan that is in Strict
Compliance with the eligibility requirements specified for the applicable Fannie
Mae Program described in the Fannie Mae Guide.

 

“Fannie Mae Participation Certificate”:  With respect to the Fannie Mae Program,
a certificate, in the form of Exhibit A, issued by Seller and authenticated by
Custodian, evidencing the 100% undivided beneficial ownership interest in the
Mortgage Loans set forth on Fannie Mae Form 2005 (Schedule of Mortgages).

 

“Fannie Mae Program”:  The Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.

 

“Fannie Mae Security”:  An ownership interest in a pool of Fannie Mae Mortgage
Loans, evidenced by a book-entry account in a depository institution having
book-entry accounts at the Federal Reserve Bank of New York, in substantially
the principal amount and with substantially the other terms as specified with
respect to such Fannie Mae Security in the related Takeout Commitment, if any.

 

“FDIA: Title 12 United States Code, Section 1811 et seq., as amended from time
to time.

 

“FHA”:  The Federal Housing Administration or any successor thereto.

 

“Fidelity Insurance”: Insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.

 

“Freddie Mac”:  Freddie Mac or any successor thereto.

 

“Freddie Mac as Custodian”:  With respect to Freddie Mac Participation
Certificates, the circumstances in which Seller elects to appoint Freddie Mac
(as opposed to some other third party as

 

6

--------------------------------------------------------------------------------


 

permitted by the Freddie Mac Guide) as Custodian for the Freddie Mac Mortgage
Loans subject to the Freddie Mac Participation Certificates to be purchased by
Purchaser hereunder.

 

“Freddie Mac Guide”:  The Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended, and as the same may be amended
further by any agreements between Seller and Freddie Mae, provided, that until
copies of any such agreements between Seller and Freddie Mac have been provided
to Purchaser by Seller and agreed to by Purchaser, such agreements shall be
deemed, as between Seller and Purchaser, not to amend the requirements of the
Freddie Mac Guide.

 

“Freddie Mac Mortgage Loan”:  With respect to any Freddie Mac Participation
Certificate or any Freddie Mac Security, a mortgage loan that is in Strict
Compliance with the eligibility requirements specified for the applicable
Freddie Mac Program described in the Freddie Mac Guide.

 

“Freddie Mac Participation Certificate”:  With respect to the Freddie Mac
Program, a certificate, in the form of Exhibit A, issued by Seller and
authenticated by Custodian, evidencing the 100% undivided beneficial ownership
interest in the Mortgage Loans that are either (a) set forth on a copy of the
Freddie Mac Form 1034 (Fixed-Rate Custodial Certification Schedule) attached to
such Participation Certificate or (b) identified on a computer tape compatible
with Selling System as belonging to the mortgage loan pool described in such
Participation Certificate.

 

“Freddie Mac Program”:  The Freddie Mac Home Mortgage Guarantor Program or the
Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the Freddie
Mac Guide.

 

“Freddie Mac Security”:  A modified pass-through mortgage-backed participation
certificate, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Freddie Mac and backed by a pool of Freddie Mac Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Freddie Mac Security in the related Takeout
Commitment, if any.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States of America.

 

“GNMA”:  Government National Mortgage Association or any successor thereto.

 

“GNMA Guide”:  The GNMA Mortgage-Backed Securities Guide I or II, as such Guide
may hereafter from time to time be amended, and as the same may be amended
further by any agreements between Seller and GNMA, provided, that until copies
of any such agreements between Seller and GNMA have been provided to Purchaser
by Seller and agreed to by Purchaser, such agreements shall be deemed, as
between Seller and Purchaser, not to amend the requirements of the GNMA Guide.

 

“GNMA Mortgage Loan”:  With respect to any GNMA Participation Certificate or any
GNMA Security, a mortgage loan that is in Strict Compliance with the eligibility
requirements specified for the applicable GNMA Program in the applicable GNMA
Guide.

 

“GNMA Participation Certificate”:  With respect to the GNMA Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by
Custodian, evidencing the 100% undivided beneficial ownership interest in the
Mortgage Loans set forth on the Form HUD 11706 (Schedule of Pooled Mortgages).

 

7

--------------------------------------------------------------------------------


 

“GNMA Program”:  The GNMA Mortgage-Backed Securities Programs, as described in a
GNMA Guide.

 

“GNMA Security”: A fully-modified pass-through mortgage-backed certificate
guaranteed by GNMA, credited by book-entry to a securities account maintained by
a bank or broker at the Federal Reserve Bank of New York and backed by a pool of
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Security in the related Takeout
Commitment.

 

“Governmental Authority”:  Any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, a Guarantor or
Purchaser, as applicable.

 

“Guarantee”:  As to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Purchaser.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Guarantor”:  PennyMac Mortgage Investment Trust and PennyMac Operating
Partnership, L.P., each in its capacity as a guarantor under the Guaranty.

 

“Guaranty”:  The guaranty of the Guarantors dated as of the date hereof as the
same may be amended from time to time, pursuant to which Guarantors fully and
unconditionally guarantee the obligations of Seller hereunder.

 

“Holdback Amount”:  Shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“HUD”:  United States Department of Housing and Urban Development or any
successor thereto.

 

“Income”: With respect to any Related Mortgage Loan at any time until purchased
by an Approved Investor, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

“Indebtedness”: For any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks

 

8

--------------------------------------------------------------------------------


 

and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; (f) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; and (i) Indebtedness of general partnerships of which
such Person is a general partner.

 

“Indemnified Party”: Shall have the meaning set forth in Section 15(a) hereof.

 

“Interest Rate Protection Agreement”: With respect to any or all of the Related
Mortgage Loans, any short sale of a US Treasury Security, or futures contract,
or mortgage related security, or Eurodollar futures contract, or options related
contract, or interest rate swap, cap or collar agreement or Purchase Commitment,
or similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by Seller consistent with its hedging
policy, which policy shall be acceptable to Purchaser in its sole discretion.

 

“Issuance Date”:  With respect to a Security, the first day of the month in
which the Security is issued.

 

“LIBOR”:  The daily rate per annum (rounded up to three (3) decimal places) for
one-month U.S. dollar denominated deposits as offered to prime banks in the
London interbank market, as published on Bloomberg or in the Wall Street Journal
as of the date of determination.

 

“Liquidity”:  As of any date of determination, the sum of (a) such Person’s
unrestricted and unencumbered cash and Cash Equivalents and (b) the amount
maintained in the Over/Under Account (as defined in the Repurchase Agreement).

 

“Losses”:  Any and all losses, claims, judgments, damages, liabilities, costs or
expenses (including lost interest and reasonable attorney’s fees) imposed on,
incurred by or asserted against any Person specified.

 

“Material Adverse Effect”: The occurrence of (a) a material adverse change in,
or a material adverse effect upon, the operations, business, properties,
condition (financial or otherwise) or prospects of (i) Seller, a Guarantor or
any Affiliate that is a party to any Program Document taken as a whole or
(ii) Servicer; (b) a material impairment of the ability of (i) Seller, a
Guarantor or any Affiliate that is a party to any Program Document to perform
under any Program Document and to avoid any Event of Default or (ii) Servicer to
perform under the Servicing Agreement; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of (i) any Program Document
against Seller, a Guarantor or any Affiliate that is a party to any Program
Document or (ii) the Servicing Agreement against Servicer (d) a material adverse
effect on the rights and remedies of Purchaser under any of the Program
Documents, or (e) a material adverse effect on the marketability,
collectability, value or enforceability of a material portion of the Collateral;
in each case as determined by Purchaser in its sole good faith discretion.

 

“MERS”: Mortgage Electronic Registration Systems, Inc., a Delaware corporation,
or any successor in interest thereto.

 

“MERS Mortgage Loan”:  Any Mortgage Loan as to which the related Mortgage or
Assignment of Mortgage, has been recorded in the name of MERS, as agent for the
holder from time to time of the Mortgage Note and which is identified as a MERS
Mortgage Loan on the related schedule attached to the Related Participation
Certificate.

 

9

--------------------------------------------------------------------------------


 

“MIN”: The mortgage identification number of Mortgage Loans registered with MERS
on the MERS System.

 

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

 

“More Favorable Agreement”:  As defined in Section 11(cc).

 

“Mortgage”:  A mortgage, deed of trust or other security instrument, securing a
Mortgage Note.

 

“Mortgage Loan”:  A GNMA Mortgage Loan, a Fannie Mae Mortgage Loan or a Freddie
Mac Mortgage Loan.

 

“Mortgage Note”:  The promissory note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.

 

“Mortgaged Property”:  The real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor”: The obligor or obligors on a Mortgage Note, including any Person
who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Net Income”: For any period and any Person, the net income of such Person for
such period as determined in accordance with GAAP.

 

“Net Worth”: With respect to Seller, an amount equal to, on a consolidated
basis, Seller’s stockholder equity (determined in accordance with GAAP).

 

“OFAC”:  Shall have the meaning set forth in Section 10(a)(xxvi) hereof.

 

“Participation Certificate”:  A GNMA Participation Certificate, a Fannie Mae
Participation Certificate or a Freddie Mac Participation Certificate, as
applicable.

 

“PBGC”: The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

 

“Pension Protection Act”: The Pension Protection Act of 2006.

 

“Person”:  An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan”:  An employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“PMIT”: PennyMac Mortgage Investment Trust.

 

“Potential Default”:  The occurrence of any event or existence of any condition
that, but for the giving of notice, the lapse of time, or both, would constitute
an Event of Default.

 

“Present Value Adjustment Amount”: With respect to each Participation
Certificate, an amount equal to the product of (a) the number of days in the
period beginning on the related Purchase Date to but not including the
Anticipated Delivery Date for the related Security, and (b) the Discount Rate,

 

10

--------------------------------------------------------------------------------


 

determined as of the related Purchase Date, multiplied by the difference between
(i) the related Trade Principal, minus (ii) the Holdback Amount, and dividing
such number by 360.

 

“Pricing Side Letter”:  The Pricing Side Letter, dated of even date herewith,
among Seller and Purchaser.

 

“Program Documents”:  This Agreement, the Pricing Side Letter, the Custodial
Agreement, the Control Agreement, the Electronic Tracking Agreement, the
Participation Certificates and all other agreements, documents and instruments
entered into by Seller and Purchaser, in connection herewith or therewith with
respect to the transactions contemplated hereunder.

 

“Prohibited Person”:  Shall have the meaning set forth in
Section 10(a)(xxvi) hereof.

 

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date”:  With respect to a Participation Certificate, the date on which
Purchaser elects to purchase such Participation Certificate.

 

“Purchase Price”:  With respect to each Participation Certificate, a price
determined as of the related Purchase Date equal to the sum of (i) the related
Trade Principal, plus (ii) the related Accrued Interest, minus (iii) the related
Present Value Adjustment Amount, minus (iv) related hedging costs, if any, which
are mutually agreed-upon by the Purchaser and Seller.

 

“Purchase Price Adjustment Amount”: With respect to each Participation
Certificate, an amount equal to the product of (a) the number of days in the
period beginning on the related Purchase Date to but not including the
Settlement Date for the related Security, and (b) the average daily Discount
Rate for such period, multiplied by the difference between (i) the related Trade
Principal minus (ii) the Holdback Amount, and dividing such number by 360.

 

“Purchaser”: Bank of America, N.A. and its successors in interest, including,
but not limited to, any lender, designee or assignee to whom a Participation
Certificate or a Security shall be pledged or assigned.

 

“Records”: All instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by
Seller, Servicer or any other person or entity with respect to a Related
Mortgage Loan.  Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Files, the Servicing Records, the credit files related to the Related
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REIT”: A real estate investment trust, as defined in Section 856 of the Code.

 

“Related Credit Enhancement”:  As defined in Section 8(c).

 

“Related Mortgage Loan”:  A Mortgage Loan in which a Participation Certificate
purchased by the Purchaser hereunder evidences the 100% undivided beneficial
ownership interest.

 

“Related Participation Certificate”:  The Participation Certificate relating to
a pool of Mortgage Loans.

 

“Replacement Shortfall”: Shall have the meaning set forth in
Section 5(c) hereof.

 

11

--------------------------------------------------------------------------------


 

“Reporting Date”: The 5th day of each month or, if such day is not a Business
Day, the next succeeding Business Day.

 

“Repurchase Agreement”:  That certain Master Repurchase Agreement, dated as of
November 7, 2011 among Purchaser, Seller and Guarantors, as amended,
supplemented or otherwise modified from time to time.

 

“Request for Temporary Increase”:  As defined in Section 2(f).

 

“Requirement of Law”:  With respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer”: As to any Person, the chief executive officer or, with
respect to financial matters, the chief financial officer of such Person.  The
Responsible Officers of Seller and Guarantors as of the date hereof are listed
on Annex B hereto.

 

“SEC”:  The Securities Exchange Commission or any successor thereto.

 

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Security”: A GNMA Security, a Fannie Mae Security or Freddie Mac Security, as
applicable.

 

“Security Issuance Deadline”:  The date by which the Security is scheduled to be
issued and delivered to Purchaser, which, unless otherwise agreed to by
Purchaser as provided herein, shall be the Anticipated Delivery Date.

 

“Security Issuance Failure”:  Failure of the Security to be issued due to or as
a result of Seller’s failure to perform (x) any of its obligations under this
Agreement or any other Program Document or (y) in Strict Compliance with the
related Agency Program.

 

“Seller”:  The meaning set forth in the preamble, and shall refer to Seller in
its capacity as seller of Participation Certificates and Seller in its capacity
as subservicer hereunder, as the context shall require.

 

“Selling System”:  The Freddie Mac automated system by which sellers and
servicers of mortgage loans to Freddie Mac transfer mortgage summary and record
data or mortgage accounting and servicing information from their computer system
or service bureau to Freddie Mac, as more fully described in the Freddie Mac
Guide.

 

“Servicer”:  PennyMac Loan Services, LLC or any of its successors or permitted
assigns.

 

“Servicer Termination Event”: The occurrence of any of the following: (a) there
is a material breach of the Servicing Agreement; or (b) Servicer fails to
maintain any license or approval in any jurisdiction where Mortgaged Property
related to any Mortgage Loan is located to the extent such license or approval
is required in connection with servicing Mortgage Loans.

 

“Servicing Agreement”: That certain Servicing Agreement, dated as of August 4,
2009 by and between Seller and Servicer.

 

12

--------------------------------------------------------------------------------


 

“Servicing Records”:  With respect to a Related Mortgage Loan, the related
servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Related Mortgage Loan.

 

“Servicing Term”: Shall have the meaning set forth in Section 6(b) hereof.

 

“Settlement Date”:  The date specified in a Takeout Commitment upon which the
related Security is scheduled to be delivered, against payment, to the specified
Approved Investor, provided, that in no event shall the Settlement Date occur
more than forty-five (45) days after the Purchase Date with respect to the
related Participation Certificate.

 

“Strict Compliance”: Compliance of Seller and the Related Mortgage Loans with
the requirements of the GNMA Guide, Fannie Mae Guide, or Freddie Mac Guide, as
applicable and as amended by any agreements between Seller and the Applicable
Agency, sufficient to enable Seller to issue and GNMA to guarantee or Fannie Mae
or Freddie Mac to issue and guarantee a Security.

 

“Subordinated Debt”: Indebtedness of Seller which is (a) unsecured, (b) as to
which no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Expiration Date and (c) as to which the payment of the principal of and interest
on such Indebtedness and other obligations of Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of Seller to Purchaser hereunder on terms and
conditions approved in writing by Purchaser and all other terms and conditions
of which are satisfactory in form and substance to Purchaser.

 

“Subsidiary”:  With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Successor Servicer”:  An entity with the necessary Approvals, as the
circumstances may require, and designated by Purchaser, in conformity with
Section 6(g), to replace Seller as issuer and subservicer, mortgagee or
seller/servicer of the Related Mortgage Loans or the Securities related thereto.

 

“Takeout Commitment”:  A trade confirmation provided: (i) through the
Mortgage-Backed Securities Clearing Corporation system with respect to Approved
Investors that are members of the Mortgage-Backed Securities Clearing System  or
(ii) in electronic format from the Approved Investor to Seller, in each case,
confirming the details of a forward trade between the Approved Investor and
Seller with respect to one or more Securities relating to a Participation
Certificate, which trade confirmation shall be enforceable and in full force and
effect, and shall be validly and effectively assigned to Purchaser pursuant to a
Trade Assignment, and relate to pools of Mortgage Loans that satisfy the “good
delivery standards” of the Securities Industry and Financial Markets Association
as set forth in the Public Securities Association Uniform Practices Manual.

 

“Temporary Increase”:  As defined in Section 2(f).

 

13

--------------------------------------------------------------------------------


 

“Test Period”: The prior three (3) calendar quarters.

 

“Total Liabilities”: As of any date of determination, the sum of (a) the total
liabilities of Seller on any given date of determination, to be determined in
accordance with GAAP consistent with those applied in the preparation of
Seller’s financial statements, plus (b) to the extent not already included under
GAAP, the total aggregate outstanding amount owed by Seller under any
repurchase, refinance or other similar credit arrangements, plus (c) to the
extent not already included under GAAP, any “off balance sheet” repurchase,
refinance or other similar credit arrangements, less (d) non-recourse debt.

 

“Trade Assignment”:  A letter substantially in the form of Exhibit B or such
other form acceptable to Purchaser.

 

“Trade Price”:  The price (expressed as a percentage of the initial principal
amount of the Security, as specified in the related Takeout Commitment) equal to
100% of the Applicable Agency TBA Trade Price.

 

“Trade Principal”:  An amount equal to the product of (a) the Trade Price and
(b) the initial principal amount of the related Security, as specified in the
related Takeout Commitment.

 

“VA”:  United States Department of Veterans Affairs or any successor thereto.

 

“VA Approved Lender”: A lender which is approved by the VA to act as a lender in
connection with the origination of VA Loans.

 

“VA Loan”: A Mortgage Loan which is the subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or a Mortgage Loan which is a
vendor loan sold by the VA.

 

“VA Loan Guaranty Agreement”: The obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Warehouse Lender”:  Any lender providing financing to Seller for the purpose of
originating or aggregating Mortgage Loans, which prior to the Purchase Date has
a security interest in such Mortgage Loans as collateral for the obligations of
Seller to such lender.

 

“Warehouse Lender’s Release”:  A letter from a Warehouse Lender in the form of
Exhibit D to the Custodial Agreement or such other form acceptable to Purchaser
in its sole discretion.

 

“Wire Instructions”:  The wire instructions set forth opposite the name of the
Warehouse Lender in a letter, in the form of Exhibit 10 to the Custodial
Agreement, executed by Seller and Custodian, receipt of which has been
acknowledged by Purchaser.

 

Section 2.  Procedures for Purchases of Participation Certificates.

 

(a)           From time to time until the Expiration Date and subject to the
terms and conditions contained herein, Purchaser may purchase Participation
Certificates from Seller that are delivered to Purchaser at Seller’s request in
accordance with the terms of the Custodial Agreement; provided, that the
conditions set forth in Section 9 shall have been satisfied and the aggregate
Purchase Price of Participation Certificates owned by Purchaser at any given
time for which Purchaser has not been paid the purchase price for the Related
Security by the applicable Approved Investor as specified in the applicable
Takeout Commitment shall not exceed the Aggregate Transaction Limit.  In
connection with Purchaser’s

 

14

--------------------------------------------------------------------------------


 

purchase of any such Participation Certificate, Seller, on behalf of Purchaser,
shall arrange for the Delivery to Purchaser of a Security backed by the Related
Mortgage Loans, which Security shall be subject to a Takeout Commitment. The
purchase of any Participation Certificate shall be subject to the satisfaction
of the conditions set forth in Section 9. In accordance with the provisions of
the Electronic Tracking Agreement, the Seller shall, at its sole cost and
expense, (1) cause each Related Mortgage Loan with respect to which a
Participation Certificate is to be sold to the Purchaser on a Purchase Date, the
Mortgage for which is recorded in the name of MERS, to be designated a MERS
Mortgage Loan and (2) cause the Purchaser to be designated interim funder (as
defined in the Electronic Tracking Agreement) with respect to each such MERS
Mortgage Loan.  Notwithstanding the satisfaction of the conditions specified in
this Section 2(a) or anything else herein or in any other Program Document to
the contrary, Purchaser is not obligated to purchase any Participation
Certificate offered to it hereunder.

 

(b)           If Purchaser elects to purchase any Participation Certificate
hereunder, Purchaser shall pay (i) to Seller or (ii) upon the receipt of a
Warehouse Lender’s Release, to the applicable Warehouse Lender, on the Purchase
Date, the amount of the Purchase Price (less the Holdback Amount) for such
Participation Certificate upon receipt of a duly executed and properly completed
copy of the Participation Certificate, provided that, if the Purchase Price
(less the Holdback Amount) is insufficient to pay the release amount due to the
Warehouse Lender, Seller shall remit to Purchaser the difference between the
Purchase Price (less the Holdback Amount) and such release amount and Purchaser
shall remit the full release amount to the Warehouse Lender.  Effective upon
execution and delivery of such copy of the Participation Certificate to
Purchaser, Seller hereby assigns to Purchaser all of Seller’s right, title and
interest in and to such Participation Certificate and a 100% undivided
beneficial ownership interest in the Related Mortgage Loans.  In the event that
Purchaser does not transmit such payment, (i) any Participation Certificate
delivered by Custodian to Purchaser in anticipation of such purchase shall
automatically be null and void, (ii) Purchaser will not consummate the
transactions contemplated in the applicable Trade Assignment and (iii) to the
extent that Purchaser shall nevertheless receive the Security backed by the
Related Mortgage Loans prior to the Related Participation Certificate becoming
null and void as provided in clause (i) above, Purchaser shall take all
reasonable actions necessary to ensure that such Security shall be delivered in
accordance with Seller’s delivery instructions specified in Annex A.

 

(c)           The terms and conditions of the purchase of each Participation
Certificate shall be as set forth in this Agreement.  Each Participation
Certificate shall be deemed to incorporate, and Seller shall be deemed to make
as of the applicable dates specified in Section 10, for the benefit of Purchaser
and each Assignee of such Participation Certificate, the representations and
warranties set forth in Section 10.

 

(d)           Purchaser shall provide a Confirmation to Seller on or before the
Purchase Date or as soon as practicable after the Purchase Date.  In the event
of any conflict between the terms of a Confirmation and this Agreement, the
Confirmation shall prevail.

 

(e)           For the avoidance of any doubt, it is hereby understood and agreed
that Purchaser’s purchase of the beneficial ownership interest in and to Related
Mortgage Loans, as evidenced by a Participation Certificate, shall include all
of the servicing rights relating to such Mortgage Loans.

 

(f)            Seller may request a temporary increase of the Aggregate
Transaction Limit (a “Temporary Increase”) by submitting to Purchaser an
executed Request for Temporary Increase in the form of Exhibit I hereto (a
“Request for Temporary Increase”), setting forth the requested increased
Aggregate Transaction Limit, the effective date and time of such Temporary
Increase and the date and time on which such Temporary Increase shall
terminate.  Purchaser may from time to time, in its sole and absolute
discretion, consent to such Temporary Increase, which consent shall be in
writing as evidenced by Purchaser’s delivery to Seller of a countersigned
Request for Temporary Increase.  At any time that a Temporary Increase is in
effect (and only for such time as such Temporary Increase is in effect), the

 

15

--------------------------------------------------------------------------------


 

Aggregate Transaction Limit shall be increased by the amount of the Temporary
Increase for all purposes of this Agreement and all calculations and provisions
relating to the Aggregate Transaction Limit shall refer to such increased
amount.

 

Section 3.  Takeout Commitments. Seller hereby assigns to Purchaser, free of any
security interest, lien, claim or encumbrance of any kind, Seller’s rights under
each Takeout Commitment to deliver the Security specified therein to the related
Approved Investor and to receive the purchase price therefor from such Approved
Investor.  Subject to Purchaser’s rights hereunder, Purchaser agrees that it
will satisfy the obligation under the Takeout Commitment to deliver the Security
to the Approved Investor on the Settlement Date specified therein.  Seller
understands that, as a result of this Section 3 and each Trade Assignment,
Purchaser will succeed to the rights of Seller with respect to each Takeout
Commitment subject to a Trade Assignment, and that in satisfying each such
Takeout Commitment, Purchaser will stand in the shoes of Seller and,
consequently, will be acting as a non-dealer in exercising its rights and
fulfilling its obligations assigned pursuant to this Section 3 and each Trade
Assignment.  Each Trade Assignment delivered by Seller to Purchaser shall be
delivered by Seller in a timely manner sufficient to enable Purchaser to
facilitate the settlement of the related trade on the trade date in accordance
with Chapter 8 of the Public Securities Association’s Uniform Practices for the
Clearance and Settlement of Mortgage Backed Securities and other Related
Securities, as amended from time to time.

 

Section 4.  Holdback Amount.

 

(a)           Subject to the terms of this Agreement, Purchaser shall pay to
Seller the Holdback Amount for each Participation Certificate that Purchaser
elects to purchase hereunder.  The Holdback Amount with respect to a
Participation Certificate shall be paid by Purchaser to Seller as provided in
Section 4(b) below.

 

(b)           Subject to Section 5(b) and the Purchaser’s right of set-off set
forth in Section 14, the Holdback Amount relating to each Participation
Certificate shall be paid by Purchaser to Seller not later than the Settlement
Date of the related Security; provided, that on the date of any such payment to
the Seller, the Holdback Amount shall be (i) reduced by the amount, if positive,
equal to (x) the Purchase Price Adjustment Amount minus (y) the Present Value
Adjustment Amount with respect to such Participation Certificate or
(ii) increased by the amount, if positive, equal to (x) the Present Value
Adjustment Amount minus (y) the Purchase Price Adjustment Amount with respect to
such Participation Certificate.  Notwithstanding any provision hereof to the
contrary, no Holdback Amount shall be owed by Purchaser to Seller upon issuance
of any Security in the circumstances contemplated in Section 6(g) or if the
related Security shall not be issued as a result of a Security Issuance
Failure.  No exercise by Purchaser of its rights under this Section 4(b) shall
relieve Seller of responsibility or liability for any breach of this Agreement.

 

(c)           Upon exercise by Purchaser of its remedies under Section 6(g),
Purchaser’s obligation to pay and Seller’s right to receive any portion of the
Holdback Amount relating to such Mortgage Loans shall automatically be canceled
and become null and void; provided, that such cancellation shall in no way
relieve Seller or otherwise affect the obligation of Seller to indemnify and
hold Purchaser harmless as specified in Section 15.  At no time shall Seller
have any beneficial interest in the servicing rights with respect to Related
Mortgage Loans while the related Participation Certificate is outstanding.

 

Section 5.  Issuance of Securities.

 

(a)           (i)  In connection with the purchase of a Participation
Certificate, Seller shall instruct (and, if Seller fails to instruct, then
Purchaser may instruct) Custodian to deliver to the Applicable Agency, the
documents listed for delivery to such Applicable Agency in an exhibit to the
Custodial

 

16

--------------------------------------------------------------------------------


 

Agreement, as applicable, in respect of the Related Mortgage Loans, in the
manner and at the time set forth in the Custodial Agreement.  Seller shall
thereafter promptly deliver to the Applicable Agency any and all additional
documents requested by the Applicable Agency to enable the Applicable Agency to
make Delivery to Purchaser of a Security backed by such Mortgage Loans on the
related Anticipated Delivery Date.  Seller shall not revoke such instructions to
Custodian and shall not revoke its instructions to the Applicable Agency to make
Delivery to Purchaser or its designee of a Security backed by such Mortgage
Loans.

 

(ii)           Seller shall notify Purchaser, not later than 12:00 noon, Eastern
Time, on the second (2nd) Business Day prior to the applicable Settlement Date
(a) of the amount of any change in the principal amount of the Mortgage Loans
backing each Security to be delivered on such Settlement Date and (b) with
respect to Freddie Mac Securities, the Freddie Mac mortgage loan pool number
applicable to each Security to be delivered on such Settlement Date.  Upon
Delivery of such Security to Purchaser or its designee, Purchaser shall cease to
have any interest under the Related Participation Certificate and in exchange
shall have a 100% ownership interest in the related Security.  It is understood
and agreed that for so long as Seller is servicing Related Mortgage Loans,
Seller shall retain only bare legal title (and not an equitable interest) in all
such Mortgage Loans (other than MERS Mortgage Loans) for the sole purpose of
servicing such Mortgage Loans on a servicing released basis.

 

(b)           If Delivery of a Security backed by the Mortgage Loans evidenced
by a Participation Certificate purchased hereunder has not occurred by 12:00
noon (Eastern Time) on the related Settlement Date as a result of a Securities
Issuance Failure, then subject to the exercise by Purchaser of its rights set
forth in Section 4(c), the Holdback Amount relating to such Participation
Certificate shall be reduced on each day during the period from the Settlement
Date to (but not including) the earlier of (x) the date of Delivery of such
Security, and (y) the date of satisfaction of the obligations of Seller pursuant
to the exercise by Purchaser of any remedial election authorized by this
Section 5, by an amount equal to the Daily Holdback Reduction Amount.  The
Holdback Amount (as reduced by the applicable Daily Holdback Reduction Amounts)
relating to such Participation Certificate, if any, shall not be payable until
the end of the period specified in the preceding sentence.

 

(c)           If a breach by Seller of this Agreement results in any Related
Mortgage Loan being a Defective Mortgage Loan on the Purchase Date of the
Related Participation Certificate, Purchaser in its sole discretion may require
Seller, upon receipt of notice from Purchaser of its exercise of such right, to
either (x) immediately repurchase Purchaser’s beneficial ownership interest in
such Defective Mortgage Loan by remitting to Purchaser the allocable amount paid
by Purchaser for such beneficial interest plus accrued interest on a per annum
basis at the rate specified in the related Mortgage Note on the principal amount
thereof from the Purchase Date of such Participation Certificate to the date of
such repurchase together with any Losses suffered by Purchaser relating to such
repurchase (including, without limitation, any Losses incurred by Purchaser
resulting from adjustments to the trade required by the Approved Investor), or
(y) deliver to Custodian a Mortgage Loan eligible to back such Security in
exchange for such Defective Mortgage Loan, which newly delivered Mortgage Loan
shall be in all respects acceptable under the applicable Agency Program and
acceptable to Purchaser in Purchaser’s sole discretion, and (i) such newly
delivered Mortgage Loan will thereupon become one of the Related Mortgage Loans
relating to the Participation Certificate and (ii) the Defective Mortgage Loan
will thereupon cease being one of the Related Mortgage Loans, cease being
subject to the Related Participation Certificate and the Seller shall be deemed
to have repurchased 100% of the beneficial ownership interest in such Defective
Mortgage Loan.  If the aggregate principal balance of any Mortgage Loans that
are accepted by Purchaser pursuant to clause (y) of the immediately preceding
sentence is less than the aggregate principal balance of any Defective Mortgage
Loan that is being replaced by such Mortgage Loan, Seller shall remit with such
Mortgage Loan to Purchaser an amount equal to the difference between the
aggregate principal balance of the new Mortgage Loan accepted by Purchaser and
the aggregate principal balance of the Defective

 

17

--------------------------------------------------------------------------------


 

Mortgage Loan being replaced thereby (the “Replacement Shortfall”) plus accrued
interest on such Defective Mortgage Loan at the rate specified in the related
Mortgage Note on the Replacement Shortfall from the Purchase Date of Purchaser’s
purchase of the Related Participation Certificate to the date of substitution. 
If any Related Mortgage Loan becomes thirty (30) or more days past due with
respect to the first scheduled monthly payment due Purchaser after the date on
which such Related Mortgage Loan was originated and prior to the Anticipated
Delivery Date, Seller shall repurchase the beneficial interest in such Related
Mortgage Loan as if it were a Defective Mortgage Loan upon direction by
Purchaser given no later than one hundred twenty (120) days after the Purchase
Date.

 

(d)           No exercise by Purchaser of its rights under this Section 5 shall
relieve Seller of responsibility or liability for any breach of this Agreement.

 

Section 6.  Servicing of the Mortgage Loans; Events of Default.

 

(a)           Seller and Purchaser each agrees and acknowledges that upon
payment of the Purchase Price (subject to Section 4), a 100% undivided
beneficial ownership interest in the Related Mortgage Loans shall be sold to
Purchaser, such that Purchaser shall own a 100% undivided beneficial interest in
the Related Mortgage Loans, the servicing rights related thereto, all source
files, documents, agreements and papers related to the servicing of the Related
Mortgage Loans and all derivative information created by Seller or other third
party used or useful in servicing the Related Mortgage Loans. Seller and
Purchaser each agrees and acknowledges that a 100% undivided beneficial interest
in Related Mortgage Loans shall be sold to Purchaser on a servicing released
basis, subject to the termination rights provided in this Agreement, including,
without limitation, Section 6(g) of this Agreement, and that Purchaser is
engaging, and Purchaser does hereby engage, Seller to provide subservicing of
each Related Mortgage Loan for the benefit of Purchaser (and any other
registered holder of the related Participation Certificate) on the Purchase Date
for each transaction.  Seller shall have no further servicing obligations or
duties to Purchaser under the terms of this Agreement with respect to the
Related Mortgage Loans upon issuance of the Security.

 

For so long as a Participation Certificate is outstanding, Seller shall neither
assign, encumber or pledge its obligation to subservice the Related Mortgage
Loans in whole or in part, nor delegate its rights or duties under this
Agreement without the prior written consent of Purchaser, the granting of which
consent shall be in the sole discretion of Purchaser.  Seller hereby
acknowledges and agrees that (i) Purchaser is entering into this Agreement in
reliance upon Seller’s representations as to the adequacy of its financial
standing, servicing facilities, personnel, records, procedures, reputation and
integrity, and the continuance thereof; and (ii) Seller’s engagement hereunder
to provide mortgage servicing for the benefit of Purchaser (and any other
registered holder of the Participation Certificate) is intended by the parties
to be a “personal service contract” and  Seller is hereunder intended by the
parties to be an “independent contractor”.

 

(b)           Seller shall service and administer the Related Mortgage Loans
relating to a Participation Certificate on behalf of Purchaser in accordance
with Accepted Servicing Practices.  Servicer shall service the Related Mortgage
Loans on behalf of Purchaser for thirty (30) day intervals which will
automatically terminate if not renewed by Purchaser (such renewal as evidenced
by Purchaser’s entry into a new Transaction).  Seller shall not modify or alter
the terms of any Related Mortgage Loan or consent to the modification or
alteration of the terms of any Related Mortgage Loan except in Strict Compliance
with the related Agency Program.  Seller shall at all times maintain accurate
and complete records of its servicing of the Related Mortgage Loans, and
Purchaser may, at any time during Seller’s business hours on reasonable notice,
examine and make copies of such Servicing Records.  Seller agrees that Purchaser
is the 100% beneficial owner of all Servicing Records relating to the Related
Mortgage Loans.  Seller covenants to hold such Servicing Records for the benefit
of Purchaser in Seller’s capacity as servicer and

 

18

--------------------------------------------------------------------------------


 

to safeguard such Servicing Records and to deliver copies of them promptly to
Purchaser or its designee (including the Custodian) at Purchaser’s request or
otherwise as required by operation of this Section 6.  In addition, if Delivery
of a Security is not made to Purchaser on or before the Anticipated Delivery
Date, Seller shall deliver to Purchaser monthly reports regarding the status of
those Related Mortgage Loans for which a Security has not yet been issued, which
reports shall include, but shall not be limited to, a description of those
Related Mortgage Loans in default for more than thirty (30) days, and such other
circumstances with respect to any Related Mortgage Loans (whether or not such
Related Mortgage Loans are included in the foregoing list) that could materially
adversely affect any of such Related Mortgage Loans, Purchaser’s beneficial
interest in such Related Mortgage Loans or the collateral securing any of such
Related Mortgage Loans.  Seller shall deliver such a report to Purchaser every
thirty (30) days until (i) Delivery of the related Security to Purchaser or
(ii) the exercise by Purchaser of any remedial election pursuant to Section 5. 
In no event shall Seller delegate any of its subservicing duties hereunder to
any other Person without first obtaining the prior written consent of Purchaser.

 

(c)           Seller, as servicer, shall establish and maintain with Purchaser a
separate custodial account (the “Custodial Account”) entitled “PennyMac Loan
Services, LLC, as servicer for PennyMac Corp., fbo Bank of America, N.A., as the
secured party - collection account”, which shall be subject to the Control
Agreement.   Purchaser shall have sole dominion and control over the Custodial
Account.  If Income is paid in respect of any Related Mortgage Loan, such Income
shall be the property of Purchaser and shall be deposited in the Custodial
Account on a daily basis.  Seller shall and shall cause Servicer to deposit all
Income received to the Custodial Account. In the event that an Event of Default
has occurred and is continuing, notwithstanding any provision set forth herein,
Seller shall and shall cause the Servicer to remit all Income received with
respect to each Related Mortgage Loan into the Custodial Account or such other
account and on such other date or dates as Purchaser notifies Seller in writing.

 

(d)           Amounts deposited in the Custodial Account with respect to any
Related Mortgage Loan shall be held for the benefit of Purchaser and shall be
released only as follows:

 

(i)            Except as otherwise provided in Section 6(d)(ii), to the Seller
upon the earlier to occur of either (x) the Settlement Date (unless there is a
Securities Issuance Failure) or (y) the date required by the Applicable Agency
Guide, provided that if any amounts are due and owing by the Seller to the
Purchaser hereunder on such Settlement Date, the Purchaser shall withdraw and
retain such amounts from the Custodial Account on such Settlement Date, prior to
such amounts from the Custodial Account being released to Seller on such
Settlement Date.

 

(ii)           If Successor Servicer takes delivery of such Mortgage Loans
either under the circumstances set forth in Section 6(g) or otherwise, all
amounts deposited in the Custodial Account shall be paid to Purchaser promptly
upon such delivery.

 

(iii)          If a Security is not issued solely as a result of a Security
Issuance Failure during the month in which the related Settlement Date occurs,
in any period thereafter during which Seller remains as subservicer, all amounts
deposited in the Custodial Account shall be released only in accordance with
Purchaser’s written instructions.

 

(e)           Seller shall provide promptly to Purchaser a Servicer Notice and
Pledge agreed to by the Servicer, advising Servicer of such matters as Purchaser
may reasonably request, including, without limitation, recognition by the
Servicer of Purchaser’s interest in the Related Mortgage Loans and the
Servicer’s agreement that upon receipt of notice of the occurrence and
continuance of an Event of Default hereunder, Servicer will follow the
instructions of Purchaser with respect to the Related Mortgage Loans and any
related Income with respect thereto.

 

19

--------------------------------------------------------------------------------


 

(f)            For the avoidance of doubt, Seller retains no economic rights to
the servicing of the Related Mortgage Loans; provided that Seller shall cause
Servicer to continue to service the Related Mortgage Loans hereunder as part of
the Obligations hereunder. As such, Seller expressly acknowledges that the
Related Mortgage Loans are sold to Purchaser on a “servicing-released” basis.

 

(g)           Purchaser (or any other registered holder of the Related
Participation Certificate) shall be entitled to (i) retain all Holdback Amounts
in accordance with Section 4, (ii) declare all amounts payable by Seller to
Purchaser hereunder to be immediately due and payable, (iii) effect termination
of Servicing Agreement and obligations respecting the affected Related Mortgage
Loans as provided in Section 6(g), (iv) take possession of the Related Mortgage
Loans, including any records that pertain thereto, (v) proceed against Seller
for any deficiencies, and (vi) pursue any other rights and/or remedies available
at law or in equity against Seller, in the event any of the following
circumstances or events (“Events of Default”) occur and are continuing:

 

(i)            Payment Failure.  Any failure by Seller to remit to Purchaser (or
other registered holder of the Participation Certificate) when due any payment
required to be made under the terms of this Agreement or such Participation
Certificate; or

 

(ii)           Cross Default.  Seller, a Guarantor, Servicer or Affiliates
thereof shall be in default under (A) any Indebtedness of Seller, a Guarantor,
Servicer or any Affiliate with Purchaser or any of its Affiliates; (B) any
Indebtedness, in the aggregate, in excess of $1 million of Seller, a Guarantor,
Servicer or any Affiliate thereof, which default (x) involves the failure to pay
a matured obligation, or (y) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (C) any other contract or contracts, in the aggregate in excess
of $1 million to which Seller, a Guarantor, Servicer or any Affiliate thereof is
a party which default (x) involves the failure to pay a matured obligation, or
(y) permits the acceleration of the maturity of obligations by any other party
to or beneficiary of such contract.

 

(iii)          Assignment.  Assignment or attempted assignment by Seller or a
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Purchaser, or the granting by Seller of any security
interest, lien or other encumbrances on any Related Mortgage Loans or
Participation Certificates to any person other than Purchaser.

 

(iv)          Insolvency.  An Act of Insolvency shall have occurred with respect
to Seller, a Guarantor, Servicer or any Affiliate thereof.

 

(v)           Material Adverse Effect.  A Material Adverse Effect shall have
occurred as determined by Purchaser in its sole discretion.

 

(vi)          Breach of Financial Representation or Covenant or Obligation. A
breach by Seller or a Guarantor of any of the representations, warranties or
covenants or obligations set forth in Sections 10(a)(i), 10(a)(vii), 10(a)(xii),
10(a)(xviii), 10(a)(xxii), 11a, 11b, 11d, 11n, 11p, 11t, 11u, 11y, 11z, 11aa or
11cc of this Agreement.

 

(vii)         Breach of Non-Financial Representation or Covenant.  A breach by
Seller or a Guarantor of any other material representation, warranty or covenant
set forth in this Agreement (and not otherwise specified in
Section 6(e)(vi) above), if such breach is not cured within five (5) Business
Days.

 

(viii)        Guarantor Breach.  A breach by a Guarantor of any material
representation, warranty or covenant set forth in the Guaranty or any other
Program Document, any “event of default” by

 

20

--------------------------------------------------------------------------------


 

a Guarantor under the Guaranty, any repudiation of the Guaranty by a Guarantor,
or if the Guaranty is not enforceable against a Guarantor.

 

(ix)          Change in Control.  A Change in Control shall have occurred.

 

(x)           Failure to Transfer.  Seller fails to transfer the Related
Mortgage Loans or Participation Certificates to Purchaser on the applicable
Purchase Date (provided Purchaser has tendered the related Purchase Price).

 

(xi)          Judgment.  A final judgment or judgments for the payment of money
in excess of $1 million shall be rendered against Seller, a Guarantor or any of
their Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

 

(xii)         Government Action.  Any Governmental Authority or any person,
agency or entity acting or purporting to act under governmental authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of Seller, a Guarantor
or any Affiliate thereof, or shall have taken any action to displace the
management of Seller, a Guarantor or any Affiliate thereof or to curtail its
authority in the conduct of the business of Seller, a Guarantor or any Affiliate
thereof, or takes any action in the nature of enforcement to remove, limit or
restrict the approval of Seller, a Guarantor or Affiliate as an issuer,
Purchaser or a seller/servicer of Related Mortgage Loans, Participation
Certificates or securities backed thereby, and such action provided for in this
subparagraph l shall not have been discontinued or stayed within 30 days.

 

(xiii)        Inability to Perform.  A Responsible Officer of Seller or a
Guarantor shall admit its inability to, or its intention not to, perform any of
Seller’s Obligations or a Guarantor’s obligations hereunder or the related
Guaranty or Purchaser reasonably believes that Seller or a Guarantor is unable
to perform fully when such performance will become due any obligation on
Seller’s or a Guarantor’s part to any broker, dealer, bank or other financial
institution in respect of a transaction involving securities, commodities or
other instruments not then due (regardless of whether Purchaser has any right,
title or interest therein).

 

(xiv)        Security Interest.  This Agreement shall for any reason cease to
create a valid, first priority security interest in any material portion of the
Related Mortgage Loans, Participation Certificates or other Collateral purported
to be covered hereby.

 

(xv)         Financial Statements.  Seller’s or a Guarantor’s audited annual
financial statements or the notes thereto or other opinions or conclusions
stated therein shall be qualified or limited by reference to the status of
Seller or a Guarantor as a “going concern” or a reference of similar import.

 

(xvi)        Further Assurances.  Purchaser shall reasonably request, specifying
the reasons for such request, reasonable information, and/or written responses
to such requests, regarding the financial well-being of Seller or a Guarantor
and such reasonable information, and/or written responses shall not have been
provided to Purchaser within five (5) Business Days of such request.

 

(xvii)       Servicer Termination Event.  A Servicer Termination Event shall
have occurred and Seller shall have failed to repurchase all Participation
Certificates within three (3) Business Days of the occurrence of such Servicer
Termination Event.

 

21

--------------------------------------------------------------------------------


 

(xviii)      Qualification as a REIT.  The failure of PMIT (a) to continue to be
qualified as a REIT as defined in Section 856 of the Code or (b) to continue to
be entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect to each
taxable year for which it claims a deduction in its Form 1120-REIT filed with
the United States Internal Revenue Service.

 

(xix)        Assignment of Compensation.  Seller or Servicer attempts to assign
its right to servicing compensation hereunder or to resell an ownership interest
in a Related Mortgage Loan in a manner inconsistent with the terms hereof, or
Seller or Servicer attempts without the consent of Purchaser to assign this
Agreement or the servicing responsibilities hereunder or under the Servicing
Agreement or to delegate its duties hereunder or under the Servicing Agreement
or any portion thereof.

 

(xx)         Security Issuance Failure.  A Security Issuance Failure shall have
occurred.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Purchaser in writing.

 

(h)           Purchaser, in its sole discretion, may terminate Seller’s and
Servicer’s rights and obligations as subservicer of the affected Related
Mortgage Loans and require Seller to deliver the related Servicing Records to
Purchaser or its designee upon the occurrence of (i) an Event of Default,
(ii) Seller’s failure to comply with any of its obligations set forth in
Section 5(c), or (iii) Seller’s breach of Sections 10(a)(xxiii) or 10(b)(ix), by
delivering written notice to Seller requiring such termination.  Such
termination shall be effective upon Seller’s receipt of such written notice;
provided, that Seller’s and Servicer’s subservicing rights shall be terminated
immediately upon the occurrence of any event described in Section 6(g) or the
conclusion of the Servicing Term (absent a renewal of the Servicing Term),
regardless of whether notice of such event shall have been given to or by
Purchaser or Seller.  Upon any such termination, all authority and power of
Seller and Servicer respecting its rights to subservice and duties under this
Agreement or the Servicing Agreement relating thereto, shall pass to and be
vested in the Successor Servicer appointed by Purchaser and Purchaser is hereby
authorized and empowered to transfer such rights to subservice the Related
Mortgage Loans for such price and on such terms and conditions as Purchaser
shall reasonably determine; provided, that to the extent the Applicable Agency
proceeds to issue a Security with respect to the Related Mortgage Loans,
Purchaser shall convey the servicing rights and the rights to subservice such
Mortgage Loans in accordance with such Applicable Agency’s instructions.  Seller
shall promptly take such actions and furnish to Purchaser such documents that
Purchaser deems necessary or appropriate to enable Purchaser to obtain a
Security backed by such Mortgage Loans or to enforce such Mortgage Loans, as
appropriate, and shall perform all acts and take all actions so that the Related
Mortgage Loans and all files and documents relating to such Mortgage Loans held
by Seller, together with all escrow amounts relating to such Mortgage Loans, are
delivered to Successor Servicer, including but not limited to preparing,
executing and delivering to the Successor Servicer any and all documents and
other instruments, placing in the Successor Servicer’s possession all Servicing
Records pertaining to such Mortgage Loans and doing or causing to be done any
other actions requested by Purchaser, all at Seller’s sole expense.  To the
extent that the approval of the Applicable Agency is required for any such sale
or transfer, Seller shall fully cooperate with Purchaser to obtain such
approval.  All amounts paid by any purchaser of such rights to service or
subservice the Related Mortgage Loans shall be the property of Purchaser.  The
subservicing required to be delivered to Successor Servicer in accordance with
this Section 6(h) shall be delivered free of any servicing rights in favor of
Seller or any third party (other than Purchaser) and free of any title,
interest, lien, encumbrance or claim of any kind of Seller.  No exercise by
Purchaser of its rights under this Section 6(h) shall relieve Seller of
responsibility or liability for any breach of this Agreement.

 

22

--------------------------------------------------------------------------------


 

Section 7.  Transfers of Participation Certificates and Securities by Purchaser.

 

Purchaser may, in its sole discretion and without the consent of Seller, assign
all of its right, title and interest or grant a security interest in any
Participation Certificate and the related servicing rights, each Security in
respect thereof of which Delivery is made to Purchaser and all rights of
Purchaser under this Agreement (including, but not limited to, the Custodial
Account) in respect of such Participation Certificate and such Security, to any
person (an “Assignee”), subject only to an obligation on the part of the
Assignee to deliver each such Security to the Approved Investor or to permit
Purchaser or its designee to make delivery thereof to the Approved Investor. 
Assignment by Purchaser of a Participation Certificate and the related servicing
rights as provided in this Section 7 will not release Purchaser from its
obligations otherwise under this Agreement.

 

Without limitation of the foregoing, an assignment of a Participation
Certificate and the related servicing rights to an Assignee, as described in
this Section 7, shall be effective upon delivery of the Participation
Certificate to the Assignee or its designee, together with a duly executed
Assignment substantially in the form of Exhibit E (with a copy to Seller).

 

Section 8.  Record Title to Mortgage Loans; Intent of Parties; Security
Interest.

 

(a)           From and after the issuance and delivery of the Related
Participation Certificate, and subject to the remedies of Purchaser in
Section 5, Seller or Servicer as subservicer shall remain the last named payee
or endorsee of each Mortgage Note and the mortgagee or assignee of record of
each Mortgage (except with respect to any MERS Mortgage Loan) and shall retain
only bare legal title (and not an equitable interest) in the Related Mortgage
Loan, all for the benefit of Purchaser for the sole purpose of facilitating the
subservicing of such Mortgage Loan and the issuance of a Security backed by such
Mortgage Loan.

 

(b)           Seller shall maintain or cause to be maintained a complete set of
books and records for each Related Mortgage Loan which shall be clearly marked
to reflect the beneficial ownership interest in each Related Mortgage Loan of
the holder of the Related Participation Certificate.  Seller shall notify MERS
of Purchaser’s interest in each MERS Mortgage Loan as an “interim funder”.

 

(c)           Purchaser and Seller confirm that the transactions contemplated
herein are intended to be sales of the Participation Certificates by Seller to
Purchaser rather than borrowings secured by the Participation Certificates.  In
the event, for any reason, any transaction is construed by any court or
regulatory authority as a borrowing rather than as a sale, in order to secure
the Seller’s obligations hereunder and any other obligations between the Seller
on the one hand and the Purchaser and its Affiliates on the other, and in any
event, Seller and Purchaser intend that Purchaser or its Assignee, as the case
may be, shall have, and the Seller hereby grants, assigns and pledges to
Purchaser or its Assignee a perfected first priority security interest in all of
Seller’s right, title and interest in, to and under the Participation
Certificates, all of the servicing rights with respect to the Related Mortgage
Loans, the Custodial Account and all amounts on deposit therein, the Related
Mortgage Loans subject to each Participation Certificate, all documents, records
(including Servicing Records), instruments and data evidencing the Related
Mortgage Loans and the servicing thereof, the Securities to be issued as
contemplated hereunder and all proceeds thereof, the Takeout Commitments and the
proceeds of any and all of the foregoing in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Collateral”), free and clear of adverse claims.  In such case, Seller shall be
deemed to have hereby granted to Purchaser or its Assignee, as the case may be,
a first priority security interest in and lien upon the Collateral, free and
clear of adverse claims.  In such event, this Agreement shall constitute a
security agreement, the Custodian shall be deemed to be an independent custodian
for purposes of perfection of the security interest herein granted to Purchaser,
and Purchaser or each such Assignee shall have all of the rights of a secured
party under applicable law.  Without limiting the generality of the foregoing
and for the avoidance of doubt, if any determination is made that the servicing

 

23

--------------------------------------------------------------------------------


 

rights with respect to the Related Mortgage Loans were not sold by Seller to
Purchaser or that that such servicing rights are not an interest in the Related
Mortgage Loans and are severable from the Related Mortgage Loans despite
Purchaser’s and Seller’s express intent herein to treat them as included in the
purchase and sale transaction, Seller hereby expressly pledges, assigns and
grants to Purchaser a continuing first priority security interest in and lien
upon the servicing rights and all documentation and rights to receive
documentation related to such servicing rights and the servicing of each of the
Related Mortgage Loans (the “Related Credit Enhancement”).  The Related Credit
Enhancement is hereby pledged as further security for Seller’s obligations to
Purchaser hereunder.

 

(d)           Upon request of Purchaser, Seller shall prepare and deliver to
MERS an Assignment of Mortgage from MERS to Purchaser or its designee.  Upon due
execution by MERS, Seller shall cause such Assignment of Mortgage to be recorded
in the public land records upon request of Purchaser.

 

Section 9.  Conditions Precedent.

 

(a)           Purchase of Initial Participation Certificate. As conditions
precedent to Purchaser purchasing the initial Participation Certificate
hereunder:

 

(i)            Seller shall have delivered to Purchaser, in form and substance
satisfactory to Purchaser:

 

(1)           Program Documents.  The Program Documents duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 

(2)           Security Interest.  Evidence that all other actions necessary or,
in the opinion of Purchaser, desirable to perfect and protect Purchaser’s
interest in the Participation Certificate, Related Mortgage Loans and other
Collateral have been taken, including, without limitation, duly authorized and
filed Uniform Commercial Code financing statements on Form UCC 1.

 

(3)           Organizational Documents.  A certificate of the corporate
secretary of each of Seller and each Guarantor in form and substance acceptable
to Purchaser, attaching certified copies of Seller’s and each Guarantor’s
charter, bylaws and corporate resolutions approving the Program Documents and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the Program Documents.

 

(4)           Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of Seller and Guarantors,
dated as of no earlier than the date ten (10) Business Days prior to the
Purchase Date with respect to the initial sale of a Participation Certificate
hereunder.

 

(5)           Incumbency Certificate.  An incumbency certificate of the
corporate secretary of each of Seller and Guarantors, certifying the names, true
signatures and titles of the representatives duly authorized to request
transactions hereunder and to execute the Program Documents.

 

(6)           Opinion of Counsel.  An opinion of Seller’s and each Guarantor’s
counsel, in form and substance satisfactory to each of the parties hereto.

 

24

--------------------------------------------------------------------------------


 

(7)           Fees.  Payment of any fees due to Purchaser hereunder.

 

(b)           All Purchases of Participation Certificates.  As conditions
precedent to Purchaser purchasing any Participation Certificate hereunder,
including the initial Participation Certificate:

 

(i)            Officer’s Certificate.  If requested by Purchaser on any Purchase
Date hereunder, Seller shall provide to Purchaser an Officer’s Certificate in
the form attached hereto as Exhibit H

 

(ii)           Documents.  Seller shall have delivered to Purchaser, in form and
substance satisfactory to Purchaser and not later than the related Purchase
Date:

 

(1)           the fully completed, executed and authenticated Participation
Certificate together with the certifications of the Custodian provided by
Sections 2 and 4 of the Custodial Agreement; and

 

(2)           a Trade Assignment executed by Seller with respect to the Security
to be backed by the Mortgage Loans evidenced by such Participation Certificate.

 

(iii)          No Default.  No Potential Event of Default, Event of Default or
Material Adverse Effect shall have occurred and be continuing  and after giving
effect to the purchase of a Participation Certificate, there shall exist no
Event of Default or Potential Event of Default hereunder;

 

(iv)          Security Release.  Purchaser shall have received a security
release certification for each Related Mortgage Loan that is subject to a
security interest (including any precautionary security interest) immediately
prior to the Purchase Date that is duly executed by the related secured party
and Seller, if necessary, and in form and substance satisfactory to Purchaser,
and such secured party shall have filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Related Mortgage Loan, if necessary, and each such release and Uniform
Commercial Code termination statement has been delivered to Purchaser prior to
each purchase of a Related Participation Certificate and to the Custodian as
part of the Mortgage File; and

 

(v)           Requirements of Law.  Purchaser shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Purchaser has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Purchaser to enter into sales of Participation Certificates with a Discount
Rate based on LIBOR.

 

(vi)          Representations and Warranties.  Both immediately prior to the
related sale of a Participation Certificate and also after giving effect thereto
and to the intended use thereof, the representations and warranties made by
Seller in each Program Document shall be true, correct and complete on and as of
such Purchase Date in all material respects with the same force and effect as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(vii)         Electronic Tracking Agreement. To the extent Seller is selling
Related Mortgage Loans which are registered on the MERS® System, an Electronic
Tracking Agreement entered into, duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver.

 

(viii)        Due Diligence Review.  Purchaser shall have completed, to its
satisfaction, its due diligence review of the Mortgage Loans, Seller and
Guarantors and Servicer.

 

25

--------------------------------------------------------------------------------


 

(ix)          Insurance Certificate.  Evidence that Seller has added Purchaser
as an additional loss payee under Seller’s or Guarantor’s Fidelity Insurance.

 

(x)           Material Adverse Change.  None of the following shall have
occurred and/or be continuing:

 

(1)           Bank Of America, N.A.’s corporate bond rating as calculated by S&P
or Moody’s has been lowered or downgraded to a rating below investment grade by
S&P or Moody’s;

 

(2)           an event or events shall have occurred in the good faith
determination of Purchaser resulting in the effective absence of a “repo market”
or comparable “lending market” for financing debt obligations secured by
mortgage loans or securities or an event or events shall have occurred resulting
in Purchaser not being able to purchase Mortgage Loans through the “repo market”
or “lending market” with traditional counterparties at rates which would have
been reasonable prior to the occurrence of such event or events; or

 

(3)           an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Purchaser not being able to
sell securities backed by mortgage loans at prices which would have been
reasonable prior to such event or events; or

 

(4)           there shall have occurred a material adverse change in the
financial condition of Purchaser which affects (or can reasonably be expected to
affect) materially and adversely the ability of Purchaser to fund its
obligations under this Agreement.

 

Section 10.  Representations and Warranties.

 

(a)           Each Seller and each Guarantor hereby represents and warrants to
Purchaser as of the date hereof and with respect to the Related Mortgage Loans
as of the date of each issuance and delivery of a Participation Certificate
that:

 

(i)            Seller and Guarantor Existence.  Seller and each Guarantor have
been duly organized and are validly existing and in good standing under the laws
of the states of their formation.

 

(ii)           Licenses.  Seller and each Guarantor are duly licensed or are
otherwise qualified in each jurisdiction in which they transact business for the
business which they conduct and are not in default of any applicable federal,
state or local laws, rules and regulations unless, in either instance, the
failure to take such action is not reasonably likely (either individually or in
the aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations.  Seller has the requisite power
and authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Related Mortgage Loans and Participation Certificates. 
Seller and each Guarantor have the requisite power and authority and legal right
to execute and deliver, engage in the transactions contemplated by, and perform
and observe the terms and conditions of, this Agreement and each Program
Document.  To the extent previously approved, Seller is a VA Approved Lender.

 

(iii)          Power.  Seller and each Guarantor have all requisite corporate or
other power, and have all governmental licenses, authorizations, consents and
approvals necessary to own their assets and carry on their business as now being
or as proposed to be conducted, except where the lack of such

 

26

--------------------------------------------------------------------------------


 

licenses, authorizations, consents and approvals would not be reasonably likely
to have a Material Adverse Effect.

 

(iv)          Due Authorization.  Seller and each Guarantor have all necessary
corporate or other power, authority and legal right to execute, deliver and
perform their obligations under each of the Program Documents, as applicable. 
This Agreement and the Program Documents have been (or, in the case of Program
Documents not yet executed, will be) duly authorized, executed and delivered by
Seller and each Guarantor, all requisite or other corporate action having been
taken, and each is valid, binding and enforceable against Seller and each
Guarantor in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

 

(v)           Financial Statements.

 

(1)           Each Guarantor has heretofore furnished to Purchaser a copy of
(a) its consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year of a Guarantor ended December 31,
2010 and the related consolidated statements of income for a Guarantor and its
consolidated Subsidiaries for such fiscal year, with the opinion thereon of
Deloitte & Touche LLP and (b) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the quarterly
fiscal period of a Guarantor ended June 30, 2011 and the related consolidated
statements of income for such Guarantor and its consolidated Subsidiaries for
such quarterly fiscal period.  All such financial statements are complete and
correct and fairly present, in all material respects, the consolidated financial
condition of such Guarantor and its Subsidiaries and the consolidated results of
their operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis.  Since December 31, 2010, there has
been no material adverse change in the consolidated business, operations or
financial condition of either Guarantor and its consolidated Subsidiaries taken
as a whole from that set forth in said financial statements nor is any Guarantor
aware of any state of facts which (with notice or the lapse of time) would or
could result in any such material adverse change.  Each Guarantor has, on the
date of the statements delivered pursuant to this Section (the “Statement Date”)
no liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of a Guarantor except as heretofore disclosed to Purchaser in writing.

 

(2)           Seller has heretofore furnished to Purchaser a copy of (a) its
balance sheet for the fiscal year of Seller ended December 31, 2010 and the
related statements of income for Seller for such fiscal year, with the opinion
thereon of Deloitte & Touche LLP and (b) its balance sheet for the quarterly
fiscal period of Seller ended June 30, 2011 and the related statements of income
for Seller for such quarterly fiscal period.  All such financial statements are
complete and correct and fairly present, in all material respects, the financial
condition of Seller and the results of its operations as at such dates and for
such fiscal periods, all in accordance with GAAP applied on a consistent basis. 
Since December 31, 2010, there has been no material adverse change in the
consolidated business, operations or financial condition of Seller from that set
forth in said financial statements nor is Seller aware of any state of facts
which (with notice or the lapse of time) would or could result in any such
material adverse change.  Seller has, on the Statement Date no liabilities,
direct or indirect, fixed or contingent, matured or unmatured, known or unknown,
or liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements,

 

27

--------------------------------------------------------------------------------


 

and at the present time there are no material unrealized or anticipated losses
from any loans, advances or other commitments of Seller except as heretofore
disclosed to Purchaser in writing.

 

(vi)          Event of Default.  There exists no Event of Default under
Section 6(e) hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 6(e) hereof, under any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money or to the repurchase of mortgage loans or securities.

 

(vii)         Solvency.  Seller and each Guarantor are solvent and will not be
rendered insolvent by any sale of a Participation Certificate hereunder and,
after giving effect to such sale, will not be left with an unreasonably small
amount of capital with which to engage in its business.  Neither Seller nor any
Guarantor intends to incur, nor believes that it has incurred, debts beyond its
ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such entity or any of its assets.  The amount of
consideration being received by Seller upon the sale of the Participation
Certificates to Purchaser constitutes reasonably equivalent value and fair
consideration for such Participation Certificates.  Seller is not transferring
any Participation Certificates with any intent to hinder, delay or defraud any
of its creditors.

 

(viii)        No Conflicts.  The execution, delivery and performance by each of
Seller and each Guarantor of this Agreement and the Program Documents (i) do not
conflict with any term or provision of the organizational documents of Seller or
either Guarantor or any law, rule, regulation, order, judgment, writ, injunction
or decree applicable to Seller or either Guarantor of any court, regulatory
body, administrative agency or governmental body having jurisdiction over Seller
or Guarantors; (ii) will not result in any violation of any such mortgage,
instrument, agreement or obligation to which Seller or a Guarantor is a party
and (iii) will not result in or require the creation of any Lien upon or in
respect of any of the assets of Seller except for Liens relating to the Program
Documents.

 

(ix)          True and Complete Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantors or any
Affiliate thereof or any of their officers furnished or to be furnished to
Purchaser in connection with the initial or any ongoing due diligence of Seller,
Guarantors or any Affiliate or officer thereof, negotiation, preparation, or
delivery of the Program Documents are true and complete in all material respects
and do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading.  All financial statements have been prepared in accordance with
GAAP.

 

(x)           Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any Governmental Authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller or Guarantors of this Agreement and the Program Documents.

 

(xi)          Litigation.  There is no action, proceeding or investigation
pending with respect to which Seller or either Guarantor has received service of
process or, to the best of Seller’s or either Guarantor’s knowledge threatened
against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of this Agreement, any sale of a Participation
Certificate hereunder or any Program Document, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
Program Document, (C) makes a claim individually in an amount greater than
$1,000,000 or in an aggregate amount greater than $5,000,000, (D) which requires
filing with the Securities and Exchange Commission in accordance with the 1934
Act or any rules thereunder or (E) which might materially and adversely affect
the validity of the Related Mortgage Loans or Participation

 

28

--------------------------------------------------------------------------------


 

Certificates or the performance by it of its obligations under, or the validity
or enforceability of, this Agreement or any Program Document.

 

(xii)         Material Adverse Change.  There has been no material adverse
change in the business, operations, financial condition, properties or prospects
of Seller, a Guarantor or any of their Affiliates since the date set forth in
the most recent financial statements supplied to Purchaser.

 

(xiii)        Ownership; Priority of Liens.  Seller owns all Related Mortgage
Loans proposed to be sold subject to a Participation Certificate to Purchaser in
any transaction hereunder, and any sale of a Participation Certificate hereunder
shall convey all of Seller’s right, title and interest in and to the
Participation Certificate and the Related Mortgage Loans to Purchaser.  In the
event the purchases hereunder are re-characterized as borrowings, this Agreement
creates in favor of Purchaser, a valid, enforceable first priority lien and
security interest in the Participation Certificate and the Related Mortgage
Loans, prior to the rights of all third Persons and subject to no other liens.

 

(xiv)        Taxes. Seller, Guarantors and their Subsidiaries have timely filed
all tax returns that are required to be filed by them and have paid all taxes,
except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
Seller, Guarantors and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller or Guarantors, as applicable,
adequate.

 

(xv)         Investment Company Act Compliance.  Neither Seller, Guarantors  nor
any of their Subsidiaries is an “investment company”, or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended; provided, however, that any entity that is under the
management of PNMAC Capital Management LLC in its capacity as an “investment
adviser” within the meaning of the Investment Advisers Act of 1940 and is
otherwise not directly or indirectly owned or controlled by Seller shall not be
deemed a “Subsidiary” for the purposes of this Section 9(a)(xv).

 

(xvi)        Chief Executive Office; Jurisdiction of Organization.  On the date
hereof, Seller’s chief executive office, is, and has been, located at 6101
Condor Drive, Moorpark, California 93021.  On the date hereof, Seller’s
jurisdiction of organization is the State of Delaware.  Seller shall provide
Purchaser with thirty days advance notice of any change in Seller’s principal
office or place of business or jurisdiction.  Seller has no trade name.  During
the preceding five years, Seller has not been known by or done business under
any other name, corporate or fictitious, and has not filed or had filed against
it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.

 

(xvii)       Location of Books and Records.  The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Participation Certificates and the Related Mortgage Loans is its chief executive
office.

 

(xviii)      Adjusted Tangible Net Worth.  On the date hereof, (A) Seller’s
Adjusted Tangible Net Worth is at least $65,000,000 and (B) PMIT’s Adjusted
Tangible Net Worth is at least $400,000,000.

 

(xix)        ERISA.  Each Plan to which Seller, Guarantors or their Subsidiaries
make direct contributions, and, to the knowledge of Seller and Guarantors, each
other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.

 

29

--------------------------------------------------------------------------------


 

(xx)         Adverse Selection.  Seller has not selected the Related Mortgage
Loans in a manner so as to adversely affect Purchaser’s interests.

 

(xxi)        Agreements.  Neither Seller nor any Subsidiary of Seller is a party
to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 10(a)(v) hereof.  Neither Seller nor any Subsidiary of Seller is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Seller as a whole.  No holder of any
indebtedness of Seller or of any of its Subsidiaries has given notice of any
asserted default thereunder.

 

(xxii)       Other Indebtedness.  All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Seller existing on the date hereof is listed on
Exhibit J hereto (the “Existing Indebtedness”).

 

(xxiii)      Agency Approvals.  To the extent previously approved, Seller is an
FHA Approved Mortgagee and a VA Approved Lender. To the extent previously
approved, Seller is also  approved by Fannie Mae as an approved seller/servicer,
Freddie Mac as an approved seller/servicer, GNMA as an approved issuer to the
extent previously approved and, to the extent necessary, approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act.  In each such case, Seller is in good standing, with
no event having occurred or Seller having any reason whatsoever to believe or
suspect will occur prior to the issuance of the Applicable Agency Security or
the consummation of the Purchase Commitment, as the case may be, including,
without limitation, a change in insurance coverage which would either make
Seller unable to comply with the eligibility requirements for maintaining all
such applicable approvals or require notification to the Applicable Agency or to
the Department of Housing and Urban Development, FHA or VA.  Should Seller for
any reason cease to possess all such applicable approvals, or should a change in
insurance coverage require notification to the Applicable Agency or to the
Department of Housing and Urban Development, FHA, or VA, Seller shall so notify
Purchaser immediately in writing.  Servicer has adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of Related Mortgage Loans of the same types as may from time to
time constitute Related Mortgage Loans in accordance with Accepted Servicing
Practices.

 

(xxiv)     No Reliance.  Seller and each Guarantor have made their own
independent decisions to enter into the Program Documents and each sale of a
Participation Certificate hereunder and as to whether such sale of a
Participation Certificate hereunder is appropriate and proper for them based
upon their own judgment and upon advice from such advisors (including without
limitation, legal counsel and accountants) as they have deemed necessary. 
Neither Seller nor either Guarantor is relying upon any advice from Purchaser as
to any aspect of the sales of Participation Certificates hereunder, including
without limitation, the legal, accounting or tax treatment of such sales of
Participation Certificates hereunder.

 

(xxv)      Plan Assets. Neither Seller nor either Guarantor is an employee
benefit plan as defined in Section 3 of  Title I of ERISA, or a plan described
in Section 4975(e)(1) of the Code, and neither the Related Mortgage Loans nor
the Participation Certificates are “plan assets” within the meaning of 29 CFR
§2510.3 101 as amended by Section 3(42) of ERISA, in Seller’s or a Guarantor’s
hands, and transactions by or with Seller or a Guarantor are not subject to any
state or local statute regulating investments or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.

 

30

--------------------------------------------------------------------------------


 

(xxvi)     No Prohibited Persons. Neither Seller, either Guarantor nor any of
their Affiliates, officers, directors, partners or members, is an entity or
person (or to  Seller’s or a Guarantor’s knowledge, owned or controlled by an
entity or person): (i) that is listed in the Annex to, or is otherwise subject
to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

(xxvii)    Custodian.  The Custodian is an eligible custodian under each Agency
Guide and each Agency Program, and is not an Affiliate of Seller; and

 

(b)           Seller hereby represents and warrants to Purchaser with respect to
each Related Mortgage Loan as of the date of the Purchase Date in respect of the
Related Participation Certificate that:

 

(i)            Such Mortgage Loan was, immediately prior to the sale to
Purchaser of the Participation Certificate, owned solely by Seller, is not
subject to any lien, claim or encumbrance, including, without limitation, any
such interest pursuant to a loan or credit agreement for warehousing mortgage
loans other than a lien, claim or encumbrance that will be released
simultaneously with payment of the Purchase Price for such Participation
Certificate, and was originated and serviced in accordance with all applicable
law and regulations, including without limitation the Federal Truth-in-Lending
Act, the Real Estate Settlement Procedures Act, regulations issued pursuant to
any of the aforesaid, and any and all rules, requirements, guidelines and
announcements of the Applicable Agency, and, as applicable, the FHA and VA, as
the same may be amended from time to time;

 

(ii)           The improvements on the land securing such Mortgage Loan are and
will be kept insured at all times by responsible insurance companies acceptable
to Applicable Agencies and the Agency Guidelines against fire and extended
coverage hazards under policies, binders or certificates of insurance with a
standard mortgagee clause in favor of Seller and its assigns, providing that
such policy may not be canceled without prior notice to Seller.  Any proceeds of
such insurance shall be held in trust for the benefit of Purchaser.  The scope
and amount of such insurance shall satisfy the rules, requirements, guidelines
and announcements of the Applicable Agency, and shall in all cases be at least
equal to the lesser of (A) the principal amount of such Mortgage Loan or (B) the
maximum amount permitted by applicable law, and shall not be subject to
reduction below such amount through the operation of a coinsurance, reduced rate
contribution or similar clause;

 

(iii)          Each Mortgage is a valid first lien on the Mortgaged Property and
is covered by an attorney’s opinion of title acceptable to the Applicable Agency
or by a policy of title insurance on a standard ALTA, CLTA or similar lender’s
form in favor of Seller and its assigns, subject only to exceptions permitted by
the applicable Agency Program.  Seller shall hold for the benefit of Purchaser
such policy of title insurance, and, upon request of Purchaser, shall
immediately deliver such policy to Purchaser or to the Custodian on behalf of
Purchaser;

 

(iv)          To the extent applicable, either (i) such Mortgage Loan has been
submitted to and not rejected by the FHA or the Department of Housing and Urban
Development, as applicable, and is eligible for and pending receipt of insurance
by the FHA under the National Housing Act or (ii) such Mortgage Loan is insured
by the FHA under the National Housing Act, and in either case will be insured by
FHA.  To the extent applicable, either (i) such Mortgage Loan has been submitted
to and not rejected

 

31

--------------------------------------------------------------------------------


 

by the VA and is eligible for and pending receipt of the guaranty by the VA
under the Servicemen’s Readjustment Act of 1944 or (ii) such Mortgage Loan is
guaranteed by the VA under the Servicemen’s Readjustment Act of 1944.  If such
Mortgage Loan is not to be insured by the FHA under the National Housing Act or
guaranteed by the VA under the Servicemen’s Readjustment Act of 1944 then such
Mortgage Loan is otherwise insured or guaranteed in accordance with the
requirements of the applicable Agency Program and is not subject to any defect
that would prevent recovery in full or in part against the FHA, VA or other
insurer or guarantor, as the case may be;

 

(v)           Such Mortgage Loan is in Strict Compliance with the requirements
and specifications (including, without limitation, all representations and
warranties required in respect thereof) set forth in the applicable Agency
Guide;

 

(vi)          Such Mortgage Loan conforms in all respects with all requirements
of the Takeout Commitment applicable to the Security to be backed by such
Mortgage Loan.  Each Takeout Commitment is valid and enforceable and Seller has
no knowledge that Approved Investor will not be able to perform under the terms
of such Takeout Commitment;

 

(vii)         With respect to each MERS Mortgage Loan, a MIN has been assigned
by MERS and such MIN is accurately provided on the schedule of Mortgage Loans
attached to the Related Participation Certificate;

 

(viii)        With respect to each MERS Mortgage Loan, Seller has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;

 

(ix)          To the extent applicable, each Mortgage Loan is being serviced by
a mortgage sub-servicer having all Approvals necessary to make such Mortgage
Loan eligible to back a GNMA Security, Fannie Mae Security, or Freddie Mac
Security, as applicable;

 

(x)           Each Mortgage Loan is eligible for sale to the Applicable Agency,
and fully complies with all of the terms and conditions, including any
covenants, representations and warranties, in the applicable Agency Guide;

 

(xi)          Other than the Servicing Agreement, no servicing agreement has
been entered into with respect to the Mortgage Loan, or any such servicing
agreement has been terminated and there are no restrictions, contractual or
governmental, which would impair the ability of Purchaser or Purchaser’s
designees from servicing the Mortgage Loans; and

 

(xii)         The Purchase Price of the Participation Certificate to which such
Mortgage Loan relates, when added to the Aggregate Purchase Price, does not
exceed, the Aggregate Transaction Limit.

 

The representations and warranties of Seller in this Section 10 are unaffected
by and supersede any provision in any endorsement of any Related Mortgage Loan
or in any assignment with respect to such Mortgage Loan to the effect that such
endorsement or assignment is without recourse or without representation or
warranty.

 

Section 11.  Covenants of Seller.  Seller hereby covenants and agrees with
Purchaser that during the term of this Agreement and for so long as there remain
any obligations of Seller to be paid or performed under the Program Documents:

 

32

--------------------------------------------------------------------------------


 

(a)           Financial Covenants.

 

(i)            Adjusted Tangible Net Worth.  (A) Seller shall maintain an
Adjusted Tangible Net Worth of not less than the sum of (x) $65,000,000, and
(y) 50% of Seller’s positive quarterly Net Income for the previous quarter; and
(B) PMIT shall maintain an Adjusted Tangible Net Worth of not less than the sum
of (x) $400,000,000, and (y) 75% of the aggregate net proceeds received by PMIT
in connection with any future equity issuances.

 

(ii)           Liquidity. As of the end of each calendar month, (A) Seller has
maintained Liquidity in an amount not less than $7,500,000 and (B) PMIT and its
Subsidiaries have maintained in the aggregate Liquidity in an amount not less
than $10,000,000.

 

(iii)          Total Liabilities to Adjusted Tangible Net Worth Ratio. 
(A) Seller’s ratio of Total Liabilities to Adjusted Tangible Net Worth shall not
exceed 10:1 and (B) PMIT’s and its Subsidiaries’ aggregate ratio of Total
Liabilities to Adjusted Tangible Net Worth shall not exceed 3:1.

 

(iv)          Profitability.  Seller shall maintain profitability of at least
$1.00 in Net Income for the Test Period.

 

(b)           REIT Status.  PMIT is a REIT and for its current taxable year is
entitled to a dividends paid deduction under the requirements of Section 857 of
the Code with respect to any dividends paid by it with respect to each taxable
year for which it claims a deduction in its Form 1120-REIT filed with the United
States Internal Revenue Service.

 

(c)           Litigation. Seller and each Guarantor, as applicable, will
promptly, and in any event within ten (10) days after service of process on any
of the following, give to Purchaser notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, a Guarantor or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Program Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually in an amount greater than
$1,000,000 or in an aggregate amount greater than $5,000,000, or (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect. On each Reporting Date, Seller and
each Guarantor, as applicable, will provide to Purchaser a litigation docket
listing all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are threatened or pending) or
other legal or arbitrable proceedings affecting Seller, Guarantor or any of
their Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority. Seller and each Guarantor, as applicable, will promptly
provide notice of any judgment, which with the passage of time, could cause an
Event of Default hereunder.

 

(d)           Prohibition of Fundamental Changes.  Neither Seller nor either
Guarantor shall (i) enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets without Purchaser’s prior written consent or (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect.

 

(e)           Servicer; Asset Tape.  Seller shall cause Servicer to provide to
Purchaser, electronically, in a format mutually acceptable to Purchaser and
Seller, an Asset Tape by no later than the Reporting Date; provided, however,
that upon (i) the occurrence and continuation of an Event of Default or (ii) the
request of Purchaser, Seller shall cause Servicer to promptly provide such Asset
Tape.  Seller shall not cause the Related Mortgage Loans or Participation
Certificates to be serviced by any servicer or subservicer other than a servicer
or subservicer expressly approved in writing by Purchaser, which

 

33

--------------------------------------------------------------------------------


 

approval shall be deemed granted by Purchaser with respect to Seller with the
execution of this Agreement.

 

(f)            Insurance.  Seller or either Guarantor shall continue to
maintain, for Seller and its Subsidiaries, Fidelity Insurance in an aggregate
amount at least equal to $300,000.  Seller shall ensure that Servicer or Private
National Mortgage Acceptance Company, LLC shall continue to maintain for
Servicer and its Subsidiaries, Fidelity Insurance in an aggregate amount at
least equal to $1,400,000.  Seller or either Guarantor shall maintain, for
Seller and its Subsidiaries and Seller shall ensure that Private National
Mortgage Acceptance Company, LLC shall maintain for Servicer and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Collateral.  Seller or a Guarantor shall notify Purchaser of any material
change in the terms of any such Fidelity Insurance.

 

(g)           No Adverse Claims.  Seller warrants and will defend, and shall
cause any Servicer to defend, the right, title and interest of Purchaser in and
to all Related Mortgage Loans, Participation Certificates and the related
Collateral against all adverse claims and demands.

 

(h)           Assignment.  Except as permitted herein, neither Seller nor any
Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Documents), any
of the Related Mortgage Loans, Participation Certificates or any interest
therein, provided that this Section shall not prevent any transfer of Related
Mortgage Loans or Participation Certificates in accordance with the Program
Documents.

 

(i)            Security Interest.  Seller shall do all things necessary to
preserve the Related Mortgage Loans, Participation Certificates and the related
Collateral so that they remain subject to a first priority perfected security
interest hereunder.  Without limiting the foregoing, Seller will comply with all
material rules, material regulations and other material laws of any Governmental
Authority and cause the Related Mortgage Loans, Participation Certificates or
the related Collateral to comply with all applicable material rules, material
regulations and other material laws.  Seller will not allow any default for
which Seller is responsible to occur under any Related Mortgage Loans,
Participation Certificates or the related Collateral or any Program Document and
Seller shall fully perform or cause to be performed when due all of its
obligations under any Related Mortgage Loans, Participation Certificates or the
related Collateral and any Program Document.

 

(j)            Records.

 

(i)            Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Related Mortgage Loans and Participation
Certificates in accordance with industry custom and practice, including without
limitation the requirements of the Agencies and necessary in order to foreclose
on the underlying Mortgaged Property, for assets similar to the Related Mortgage
Loans, including those maintained pursuant to the preceding subparagraph, and
all such Records shall be in Custodian’s possession unless Purchaser otherwise
approves.  Seller will not allow any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Related Mortgage Loan and
Participation Certificate, in which event Seller will obtain or cause to be
obtained a receipt from a financially responsible person for any such paper,
record or file.  Seller or the Servicer of the Related Mortgage Loans and
Participation Certificates will maintain all such Records not in the possession
of Custodian in good and complete condition in accordance with industry
practices for assets similar to the Related Mortgage Loans and Participation
Certificates and preserve them against loss.

 

34

--------------------------------------------------------------------------------


 

(ii)           For so long as Purchaser has an interest in or lien on any
Related Mortgage Loan or Participation Certificate, Seller will hold or cause to
be held all related Records in trust for Purchaser.  Seller shall notify, or
cause to be notified, every other party holding any such Records of the
interests and liens in favor of Purchaser granted hereby.

 

(iii)          Upon reasonable advance notice from Custodian or Purchaser,
Seller shall (x) make any and all such Records available to Custodian or
Purchaser to examine any such Records, either by its own officers or employees,
or by agents or contractors, or both, and make copies of all or any portion
thereof, and (y) permit Purchaser or its authorized agents to discuss the
affairs, finances and accounts of Seller with its chief operating officer and
chief financial officer and to discuss the affairs, finances and accounts of
Seller with its independent certified public accountants.

 

(k)           Books.  Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Related Mortgage Loans and Participation
Certificates to Purchaser.

 

(l)            Approvals.  Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, and Seller shall conduct its business
in accordance with applicable material law.

 

(m)          Material Change in Business.  Neither Seller nor either Guarantor
shall make any material change in the nature of its business as carried on at
the date hereof.  There shall be no material change in the senior management of
Seller or either Guarantor.

 

(n)           Distributions.  If a Potential Default or an Event of Default has
occurred and is continuing, neither Seller nor either Guarantor shall pay any
dividends with respect to any capital stock or other equity interests in such
entity, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of Seller or a Guarantor.

 

(o)           Applicable Law.  Seller and each Guarantor shall comply with the
requirements of all applicable material laws, material rules, material
regulations and material orders of any Governmental Authority.

 

(p)           Existence.  Seller and each Guarantor shall preserve and maintain
its legal existence and all of its material rights, privileges, licenses and
franchises.

 

(q)           Chief Executive Office; Jurisdiction of Organization.  Seller
shall not move its chief executive office from 6101 Condor Drive, Moorpark, CA
93021 or change its jurisdiction of organization from the jurisdiction referred
to in Section 10(a)(xvi) unless it shall have provided Purchaser 30 days’ prior
written notice of such change.

 

(r)            Taxes.  Seller and each Guarantor shall timely file all tax
returns that are required to be filed by them and shall timely pay and discharge
all taxes, assessments and governmental charges or levies imposed on it or on
its income or profits or on any of its property prior to the date on which
penalties attach thereto, except for any such tax, assessment, charge or levy
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained.

 

(s)            Transactions with Affiliates.  Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any

 

35

--------------------------------------------------------------------------------


 

Affiliate unless such transaction (a) does not result in a Potential Default
hereunder; (b) is in the ordinary course of Seller’s business and (c) is upon
fair and reasonable terms no less favorable to Seller than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this Section to any Affiliate.

 

(t)            Guarantees.  Seller shall not create, incur, assume or suffer to
exist any Guarantees, except (i) to the extent reflected in Seller’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
Seller do not exceed $250,000.

 

(u)           Indebtedness. Without written notice to Purchaser upon occurrence,
Seller shall not incur any additional material Indebtedness (including, without
limitation, any Indebtedness in connection with any warehouse or repurchase
facility) other than (i)  the Existing Indebtedness in amounts not to exceed the
maximum limits specified on Exhibit J hereto, (ii) Indebtedness incurred with
Purchaser or its Affiliates, (iii) Indebtedness incurred in connection with
intercompany lending agreements on arms-length terms and (iv) usual and
customary accounts payable for a mortgage company.

 

(v)           Hedging. Seller has entered into Interest Rate Protection
Agreements with respect to the Related Mortgage Loans, having terms with respect
to protection against fluctuations in interest rates consistent with its hedging
policy which policy shall be acceptable to Purchaser in its sole discretion.  In
the event that Seller intends to make any change to its hedging policy as it
relates to Interest Rate Protection Agreements, Seller shall notify Purchaser in
writing 30 days prior to implementing any such change.

 

(w)          True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantors any
Affiliate thereof or any of their officers furnished to Purchaser hereunder and
during Purchaser’s diligence of Seller and Guarantors are and will be true and
complete in all material respects and do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading.  All required financial
statements, information and reports delivered by Seller and Guarantors to
Purchaser pursuant to this Agreement shall be prepared in accordance with U.S.
GAAP, or, if applicable, to SEC filings, the appropriate SEC accounting
regulations.

 

(x)           Agency Approvals; Servicing.  Seller shall cause Servicer to
maintain its status with Fannie Mae as an approved seller/servicer, Freddie Mac
as an approved seller/servicer and GNMA as an approved issuer to the extent
previously approved, in each case in good standing.  Servicer shall service all
Related Mortgage Loans in accordance with the applicable Agency Guide.  Should
Servicer, for any reason, cease to possess all such applicable Agency Approvals,
or should a change in insurance coverage require notification to the relevant
Agency or to the Department of Housing and Urban Development, FHA or VA be
required, Seller shall so notify Purchaser immediately in writing. 
Notwithstanding the preceding sentence, Servicer shall take all necessary action
to maintain all of its applicable Agency Approvals at all times during the term
of this Agreement and each outstanding sale of a Participation Certificate.
Servicer shall maintain adequate financial standing, servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Related
Mortgage Loans and in accordance with Accepted Servicing Practices.

 

(y)           Take-out Payments. With respect to each Related Mortgage Loan and
Participation Certificate, Seller shall arrange that all payments under the
related Takeout Commitment shall be paid directly to Purchaser at an account
approved by Purchaser in writing prior to such payment. With respect to any
Agency Takeout Commitment, if applicable, (1) with respect to the wire transfer
instructions as set forth in Freddie Mac Form 987 (Wire Transfer Authorization
for a Cash Warehouse Delivery) such wire transfer instructions are identical to
Purchaser’s wire instructions or Purchaser has approved such wire

 

36

--------------------------------------------------------------------------------


 

transfer instructions in writing in its sole discretion, or (2) the Payee Number
set forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or
Growing-Equity Mortgage Loan Schedule) or Fannie Mae Form 1069 (Adjustable-Rate
Mortgage Loan Schedule), as applicable, is identical to the Payee Number that
has been identified by Purchaser in writing as Purchaser’s Payee Number or
Purchaser has previously approved the related Payee Number in writing in its
sole discretion.  With respect to any Take-out Commitment with an Agency, the
applicable agency documents shall list Purchaser as sole subscriber, unless
otherwise agreed to in writing by Purchaser, in Purchaser’s sole discretion.

 

(z)           No Pledge.  Neither Seller nor either Guarantor shall pledge,
transfer or convey any security interest in the Custodial Account to any Person
without the express written consent of Purchaser.

 

(aa)         Plan Assets. Neither Seller nor either Guarantor shall be an
employee benefit plan as defined in Section 3 of Title I of ERISA, or a plan
described in Section 4975(e)(1) of the Code and Seller shall not use “plan
assets” within the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of
ERISA to engage in this Repurchase Agreement or any sale of a Participation
Certificate hereunder. Sales of Participation Certificates by Seller or a
Guarantor shall not be subject to any state or local statute regulating
investments of or fiduciary obligations with respect to governmental plans
within the meaning of Section 3(32) of ERISA.

 

(bb)         Sharing of Information.  Seller shall allow Purchaser to exchange
information related to Seller and the sales of Participation Certificates
hereunder among third party lenders and Seller shall permit each third party
lender to share such information with Purchaser.

 

(cc)         Most Favored Status.  Seller, Guarantors and Purchaser each agree
that should Seller, Guarantor or any Affiliate thereof enter into a repurchase
agreement, warehouse facility, guaranty or similar credit facility with any
Person other than Purchaser or an Affiliate of Purchaser which by its terms
provides more favorable terms with respect to any financial covenants set forth
in Section 11(a) hereof (each, a “More Favorable Agreement”) then, the terms of
this Agreement shall be deemed automatically amended to include such more
favorable terms contained in such More Favorable Agreement, such that such terms
operate in favor of Purchaser or an Affiliate of Purchaser; provided, that in
the event that such More Favorable Agreement is terminated, upon notice by
Seller to Purchaser of such termination, the original terms of this Agreement
shall be deemed to be automatically reinstated.  Seller, Guarantors and
Purchaser further agree to execute and deliver any new guaranties, agreements or
amendments to this Agreement evidencing such provisions, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of the parties hereto. 
Promptly upon Seller, a Guarantor or any Affiliate thereof entering into a
repurchase agreement or other credit facility with any Person other than
Purchaser, Seller or a Guarantor, as applicable, shall deliver to Purchaser a
true, correct and complete copy of such repurchase agreement, loan agreement,
guaranty or other financing documentation.

 

(dd)         Liens on Substantially All Assets.  Seller shall not grant a
security interest to any Person other than Purchaser or an Affiliate of
Purchaser in substantially all assets of Seller unless Seller has entered into
an amendment to this Agreement that grants to Purchaser a pari passu security
interest on such assets.

 

(ee)         No Amendment or Compromise.  Without Purchaser’s prior written
consent, neither Seller nor any Person acting on Seller’s behalf shall amend or
modify, or waive any term or condition of, or settle or compromise any claim in
respect of, any item of the Related Mortgage Loans or Participation
Certificates, any related rights or any of the Program Documents.

 

37

--------------------------------------------------------------------------------


 

(ff)          MERS.  Seller will comply in all material respects with the
rules and procedures of MERS in connection with the servicing of the MERS
Mortgage Loans for as long as such Related Mortgage Loans or Participation
Certificates are registered with MERS.  In connection with the assignment of any
Related Mortgage Loan or Participation Certificate registered on the MERS
System, Sellers agree that at the request of Purchaser, Seller will, at its cost
and expense, cause the MERS System to indicate that such Related Mortgage Loan
or Participation Certificate has been transferred to Purchaser in accordance
with the terms of this Agreement by including in MERS’ computer files (a) the
code in the field which identifies the specific owner of the Related Mortgage
Loans or Participation Certificates and (b) the code in the field “Pool Field”
which identifies the series in which such Related Mortgage Loans or
Participation Certificates were sold. Seller further agrees that Seller will not
alter codes referenced in this paragraph with respect to any Related Mortgage
Loan or Participation Certificate at any time that such Related Mortgage Loan or
Participation Certificate is subject to a sale of a Participation Certificate.

 

Section 12.  Reports.

 

(a)           Notices.  Seller or a Guarantor shall furnish to Purchaser
(x) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, Potential Defaults, Events of Default
or potential breaches) and any material financial information that is not
otherwise required to be provided by Seller or a Guarantor hereunder which is
given to Seller’s lenders, (y) immediately, notice of the occurrence of any
Event of Default hereunder or default or breach by Seller, a Guarantor or
Servicer of any obligation under any Program Document or any material contract
or agreement of Seller, a Guarantor or Servicer or the occurrence of any event
or circumstance that such party reasonably expects has resulted in, or will,
with the passage of time, result in, a Material Adverse Effect or an Event of
Default or such a default or breach by such party and (z) the following:

 

(i)            as soon as available and in any event within forty (40) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of each Guarantor and its consolidated Subsidiaries and the unaudited
balance sheet of Seller, each as at the end of such period and the related
unaudited consolidated statements of income for each Guarantor and its
consolidated Subsidiaries and Seller for such period and the portion of the
fiscal year through the end of such period, accompanied by a certificate of a
Responsible Officer of such Guarantor or Seller, as applicable, which
certificate shall state that said consolidated financial statements or financial
statements, as applicable, fairly present in all material respects the
consolidated financial condition or financial condition, as applicable, and
results of operations of Guarantor and its consolidated Subsidiaries or Seller,
as applicable, in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);

 

(ii)           as soon as available and in any event within thirty (30) calendar
days after the end of each calendar quarter (excluding the final fiscal quarter
of each fiscal year), the unaudited consolidated cash flow statements of PMIT
and its consolidated Subsidiaries, as at the end of such period  and the portion
of the fiscal year through the end of such period, accompanied by a certificate
of a Responsible Officer of PMIT, as applicable, which certificate shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present in all material respects the consolidated financial
condition or financial condition, as applicable, and results of operations of
PMIT, in accordance with GAAP, consistently applied, as at the end of, and for,
such period (subject to normal year-end adjustments);

 

(iii)          as soon as available and in any event within ninety (90) days
after the end of each fiscal year of each Guarantor and Seller, the consolidated
balance sheets of each Guarantor and its consolidated Subsidiaries and the
balance sheet of Seller, each as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
PMIT and its

 

38

--------------------------------------------------------------------------------


 

consolidated Subsidiaries and Seller for such year, setting forth in the case of
PMIT in comparative form the figures for the previous year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion and the scope of audit shall be acceptable to
Purchaser in its sole discretion, shall have no “going concern” qualification
and shall state that said consolidated financial statements or financial
statements, as applicable, fairly present the consolidated financial condition
or financial condition, as applicable, and results of operations of such
Guarantor and its respective consolidated Subsidiaries or Seller, as applicable,
as at the end of, and for, such fiscal year in accordance with GAAP;

 

(iv)          such other prepared statements that Purchaser may reasonably
request;

 

(v)           if applicable, copies of any 10-Ks, 10-Qs, registration statements
and other “corporate finance” SEC filings (other than 8-Ks) by a Guarantor,
Seller or any Affiliate, within 5 Business Days of their filing with the SEC;
provided, that, Guarantor, Seller or any Affiliate will provide Purchaser with a
copy of the annual 10-K filed with the SEC by a Guarantor, Seller or their
Affiliates, no later than 90 days after the end of the year;

 

(vi)          as soon as available, and in any event within thirty (30) days of
receipt, copies of relevant portions of all final written Agency, FHA, VA,
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or
(iii) “report cards,” “grades” or other classifications of the quality of
Seller’s operations;

 

(vii)         from time to time such other information regarding the financial
condition, operations, or business of Seller or a Guarantor as Purchaser may
reasonably request;

 

(viii)        as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer of Seller or a Guarantor has knowledge of
the occurrence of any Event of Termination, stating the particulars of such
Event of Termination in reasonable detail;

 

(ix)          as soon as reasonably possible, notice of any of the following
events:

 

(1)           change in the insurance coverage required of Seller, Servicer or
any other Person pursuant to any Program Document, with a copy of evidence of
same attached;

 

(2)           any material dispute, litigation, investigation, proceeding or
suspension between Seller or Servicer, on the one hand, and any Governmental
Authority or any Person;

 

(3)           any material change in accounting policies or financial reporting
practices of Seller or Servicer;

 

(4)           with respect to any Related Mortgage Loan or Participation
Certificate, immediately upon receipt of notice or knowledge thereof, that the
underlying Mortgaged Property has been damaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty, or otherwise
damaged so as to affect adversely the value of such Related Mortgaged Loan or
Participation Certificate;

 

39

--------------------------------------------------------------------------------


 

(5)           any material issues raised upon examination of Seller or Seller’s
facilities by any Governmental Authority;

 

(6)           any material change in the Indebtedness of Seller, including,
without limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

 

(7)           promptly upon receipt of notice or knowledge of (i) any default
related to any Collateral, (ii) any lien or security interest (other than
security interests created hereby or by the other Program Documents) on, or
claim asserted against, any of the Related Mortgage Loans or Participation
Certificates;

 

(8)           a summary of the portfolio performance on a rolling monthly
period, commencing on the calendar quarter following the date hereof, stratified
by percentage repurchase demands for: representation breaches, missing document
breaches, repurchases due to fraud, early payment default requests, summarized
on the basis of (a) pending repurchase demands (including weighted average
duration of outstanding request), (b) satisfied repurchase demands, (c) total
repurchase demands;

 

(9)           any other event, circumstance or condition that has resulted, or
has a possibility of resulting, in a Material Adverse Effect with respect to
Seller or Servicer;

 

(10)         the occurrence of any material employment dispute and a description
of the strategy for resolving it that has the possibility of resulting in a
Material Adverse Effect;

 

(11)         any Approved Investor threatening to set off any amounts owed by
Seller to such Approved Investor exceeding $250,000 in the aggregate against the
purchase proceeds owed by the Approved Investor to Purchaser; and

 

(12)         upon Seller becoming aware of any termination or threatened
termination by any Applicable Agency of the Custodian as an eligible custodian.

 

(b)           Officer’s Certificates.  Seller will furnish to Purchaser, at the
time Seller furnishes each set of financial statements pursuant to
Section 12(a)(i), (ii) and (iii) above, a certificate of a Responsible Officer
of Seller in the form of Exhibit G hereto.

 

(c)           Mortgage Loan Reports.  Within 10 days of the end of each calendar
month, Seller will furnish to Purchaser monthly electronic Related Mortgage Loan
performance data, including, without limitation, aging reports for all
outstanding Mortgage Loans of the same type as the Related Mortgage Loans  that
are subject to Seller’s warehouse/purchase/repurchase or other similar
facilities, details for all uninsured government loans, delinquency reports and
volume information and responses thereto, broken down by product (i.e.,
delinquency, foreclosure and net charge-off reports).

 

(d)           Asset Tape.  Seller shall provide to Purchaser, electronically, in
a format mutually acceptable to Purchaser and Seller, an Asset Tape by no later
than the Reporting Date.

 

(e)           Quality Control Reports.  Periodic internal quality control
reports and internal audit reports as they are distributed to the board of
directors of Seller or Guarantor.

 

40

--------------------------------------------------------------------------------


 

(f)            Hedging Reports.  Once per calendar week or as requested by
Purchaser, Seller shall deliver to Purchaser a loan and rate lock position
report and hedge report containing product level pricing and interest rate
sensitivity analysis (shocks) and any other information agreeable to the
parties.

 

(g)           Other. Seller shall deliver to Purchaser any other reports or
information reasonably requested by Purchaser or as otherwise required pursuant
to this Agreement.

 

Section 13.  Term.

 

This Agreement shall continue in effect until the Expiration Date; provided,
that no termination will affect the obligations hereunder as to any of the
Participation Certificates then outstanding hereunder or any Security not yet
delivered to the related Approved Investor.

 

Section 14.  Set-Off.

 

In addition to any rights and remedies of Purchaser hereunder and by law,
Purchaser shall have the right, without prior notice to Seller or either
Guarantor, any such notice being expressly waived by Seller and Guarantors to
the extent permitted by applicable law to set off and apply against any
obligation from Seller, a Guarantor or any Affiliate thereof to Purchaser or any
of its Affiliates any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other obligation (including to
return excess margin), credits, cash, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by or due from Purchaser or any Affiliate
thereof to or for the credit or the account of Seller, Guarantor or any
Affiliate thereof.  Purchaser agrees promptly to notify Seller or a Guarantor
after any such set off and application made by Purchaser; provided that the
failure to give such notice shall not affect the validity of such set off and
application.

 

Section 15.  Indemnification.

 

(a)           Seller and each Guarantor agree to hold Purchaser and each of its
respective Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) harmless from and indemnify each
Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any Program
Document or any transaction contemplated hereby or thereby resulting from
anything other than the Indemnified Party’s gross negligence or willful
misconduct.  Seller and each Guarantor also agree to reimburse each Indemnified
Party for all reasonable expenses in connection with the enforcement of this
Agreement and the exercise of any right or remedy provided for herein, and any
Program Document, including, without limitation, the reasonable fees and
disbursements of counsel.  Seller’s and each Guarantor’s agreements in this
Section 15 shall survive the expiration or termination of this Agreement. 
Seller and each Guarantor hereby acknowledge that its obligations hereunder are
recourse obligations of Seller and Guarantors and are not limited to recoveries
each Indemnified Party may have with respect to the Related Mortgage Loans. 
Seller and each Guarantor also agree not to assert any claim against Purchaser
or any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the facility established hereunder, the actual or proposed use of the
proceeds of the sales of Participation Certificates, this Agreement or any of
the transactions contemplated thereby.  THE FOREGOING INDEMNITY AND AGREEMENT
NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE
(BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

41

--------------------------------------------------------------------------------


 

(b)           Without limiting the provisions of Section 15(a) hereof, if Seller
fails to pay when due any costs, expenses or other amounts payable by it under
this Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Purchaser, in its
sole discretion.

 

Section 16.  Exclusive Benefit of Parties; Assignment.

 

This Agreement is for the exclusive benefit of the parties hereto and their
respective successors and assigns and shall not be deemed to give any legal or
equitable right to any other person, including the Approved Investor and
Custodian.  Except as provided in Section 7, no rights or obligations created by
this Agreement may be assigned by either party hereto without the prior written
consent of the other party.

 

Any Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding

 

Section 17.  Amendments; Waivers; Cumulative Rights.

 

This Agreement may be amended from time to time only by written agreement of
Seller and Purchaser.  Any forbearance, failure or delay by either party in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver thereof, and any single or partial exercise by either party of any right,
power or remedy hereunder shall not preclude the further exercise thereof or the
exercise of any other right, power or remedy hereunder.  Every right, power and
remedy of either party shall continue in full force and effect until
specifically waived by such party in writing.  No right, power or remedy shall
be exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred hereby or
hereafter available at law or in equity or by statute or otherwise.

 

Section 18.  Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

Section 19.  Effect of Invalidity of Provisions.

 

In case any one or more of the provisions contained in this Agreement should be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein or
therein shall in no way be affected, prejudiced or disturbed thereby.

 

Section 20.  Governing Law.

 

(a)           This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Seller
acknowledges that the obligations of Purchaser hereunder or otherwise are not
the subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Purchaser.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

42

--------------------------------------------------------------------------------


 

(b)           EACH OF SELLER AND GUARANTOR HEREBY WAIVES TRIAL BY JURY.  EACH OF
SELLER AND GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS IN ANY ACTION OR PROCEEDING.  EACH OF SELLER AND GUARANTOR HEREBY
SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS.

 

Section 21.  Notices.

 

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, email, facsimile, messenger or
otherwise to the address specified below, or so sent to such party at any other
place specified in a notice of change of address hereafter received by the
other.  All notices, demands and requests hereunder may be made orally, to be
confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

If to Seller or a Guarantor:

 

PennyMac Corp.

6101 Condor Drive

Moorpark, CA 93021
Attention: Anne D. McMallion/Brian Stack
Phone Number: (818) 224-7434/(818) 746-2540
E-mail: anne.mcmallion@pnmac.com; brian.stack@pnmac.com

 

with a copy to:

 

PennyMac Corp.

6101 Condor Drive

Moorpark, CA 93021
Attention: Jeff Grogin
Phone Number: (818) 224-7050
E-mail: jeff.grogin@pnmac.com

 

If to Purchaser:

 

For all Notices:

 

Bank of America, N.A.
NY1-100-11-01
One Bryant Park, 11th Floor
New York, New York 10036
Attention: Eileen Albus, Vice President, Mortgage Finance
Phone Number: 646-855-0946
E-mail: eileen.albus@baml.com

 

43

--------------------------------------------------------------------------------


 

and:

 

Bank of America, N.A.
NY1-100-11-01
One Bryant Park, 11th Floor
New York, New York 10036
Attention: Kevin Mesmer
Phone Number: 646-743-1036
E-mail:  kevin.mesmer @baml.com

 

and:

 

Bank of America, N.A.
50 Rockefeller Plaza
Manhattan, NY 10020
Mail Code: NY1-050-12-03
Attention: Mr. Michael M. McGovern Esq.
Phone: 646-855-0183

 

Section 22.  Entire Agreement.

 

This Agreement and other Program Documents contain the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersede all
prior and contemporaneous agreements between them, oral or written, of any
nature whatsoever with respect to the subject matter hereof.

 

Section 23.  Intent.

 

(a)           Seller and Purchaser recognize that each sale of a Participation
Certificate (including the related servicing rights) under this Agreement is a
“securities contract” and a “master netting agreement” as those terms are
defined in Section 741 and Section 101(38A)(A) of the Bankruptcy Code,
respectively, and a “qualified financial contract” as that term is defined in
the FDIA, and that the pledge of the Related Credit Enhancement in
Section 8(c) hereof constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and transactions
hereunder within the meaning of Sections 101(38A)(A) and 741(7)(A)(xi) of the
Bankruptcy Code.  Seller and Purchaser further recognize that the beneficial
interest in the Related Mortgage Loans evidenced by a Participation Certificate
shall constitute an “interest in a mortgage loan” as that term is used in
Section and 741(7)(A)(i) of Bankruptcy Code.

 

(b)           It is understood that the Purchaser shall have the right to
liquidate, terminate and accelerate, or exercise any other remedies permitted
upon the occurrence of any Event of Default, and that such liquidation,
termination and acceleration rights constitute contractual rights to liquidate,
terminate and accelerate the transactions under a “securities contract” and a
“master netting agreement” as described in Section 555 and Section 561 of the
Bankruptcy Code, respectively, and a “qualified financial contract” as described
Section 1821(e)(8)(A)(i) of the FDIA.

 

(c)           The parties hereto agree and acknowledge that if a party hereto is
an “insured depository institution,” as such term is defined in the FDIA, then
each transaction hereunder is a “qualified financial contract,” as that term is
defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such transaction would render
such definition inapplicable).

 

44

--------------------------------------------------------------------------------


 

(d)           It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation,” respectively, as
defined in and subject to FDICIA.

 

Section 24.  Full Recourse.

 

The obligations of Seller from time to time to pay all amounts due under this
Agreement shall be full recourse obligations of Seller.

 

Section 25.  Examination and Oversight by Regulators.

 

Seller agrees that the transactions with Purchaser under this Agreement may be
subject to regulatory examination and oversight by one or more Governmental
Authorities.  Seller shall comply with all regulatory requirements of Purchaser
and Seller shall grant any such Governmental Authorities, the right to audit the
books and records of Seller in order to monitor or verify Seller’s performance
under and compliance with the terms of this Agreement.

 

Section 26.  Consent to Service.

 

Each party irrevocably consents to the service of process by registered or
certified mail, postage prepaid, to it at its address provided pursuant to
Section 20.

 

Section 27.  Construction.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

(a)           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;

 

(b)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

 

(c)           references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

(d)           a reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;

 

(e)           the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;

 

(f)            the term “include” or “including” shall mean without limitation
by reason of enumeration;

 

45

--------------------------------------------------------------------------------


 

(g)           all times specified herein or in any other Program Document 
(unless expressly specified otherwise) are Eastern time unless otherwise stated;
and

 

(h)           all references herein or in any Program Document to “good faith”
means good faith as defined in Section 1-201(19) of the UCC as in effect in the
State of New York.

 

Section 28.  Confidentiality.

 

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Purchaser or Seller and each Guarantor, as
applicable, and shall be held by each party hereto, as applicable, in strict
confidence and shall not be disclosed to any third party without the written
consent of Purchaser, Seller or either Guarantor, as applicable, except for
(i) disclosure to Purchaser’s, Seller’s or a Guarantor’s direct and indirect
Affiliates and Subsidiaries, attorneys or accountants, but only to the extent
such disclosure is necessary and such parties agree to hold all information in
strict confidence, or (ii)  disclosure required by law, rule, regulation or
order of a court or other regulatory body.  Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Document, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the transactions hereunder,
any fact relevant to understanding the federal, state and local tax treatment of
the transactions hereunder, and all materials of any kind (including opinions or
other tax analyses) relating to such federal, state and local tax treatment and
that may be relevant to understanding such tax treatment; provided that Seller
may not disclose the name of or identifying information with respect to
Purchaser or any pricing terms (including, without limitation, the Discount
Rate, Daily Holdback Reduction Rate, Applicable Percentage and Purchase Price)
or other nonpublic business or financial information (including any sublimits
and financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of Purchaser.

 

Notwithstanding anything in this Agreement to the contrary, Seller shall comply
with all applicable local, state and federal laws, including, without
limitation, all privacy and data protection law, rules and regulations that are
applicable to the Related Mortgage Loans and/or any applicable terms of this
Agreement (the “Confidential Information”).  Seller understands that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and
Seller agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the Act and other applicable federal and state
privacy laws.  Seller shall implement such physical and other security measures
as shall be necessary to (a) ensure the security and confidentiality of the
“nonpublic personal information” of the “customers” and “consumers” (as those
terms are defined in the Act) of Purchaser or any Affiliate of Purchaser which
Purchaser holds (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information. Seller
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the Act and of the applicable standards adopted
pursuant thereto, as now or hereafter in effect.  Upon request, Seller will
provide evidence reasonably satisfactory to allow Purchaser to confirm that the
providing party has satisfied its obligations as required under this Section. 
Without limitation, this may include Purchaser’s review of audits, summaries of
test results, and other equivalent evaluations of Seller.  Seller shall notify
the other party immediately following discovery of any breach or compromise of
the security, confidentiality, or integrity of nonpublic personal information of
the customers and consumers of Purchaser or any Affiliate of Purchaser provided
directly to Seller by Purchaser or such Affiliate.  Seller shall provide such
notice to Purchaser by personal delivery, by facsimile with confirmation of
receipt, or by overnight courier with confirmation of receipt to the applicable
requesting individual.

 

46

--------------------------------------------------------------------------------


 

Section 29.  Further Assurances.

 

Seller and Purchaser each agree to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.

 

[signature page follows]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Seller and Guarantors have duly executed this
Agreement as of the date and year set forth on the cover page hereof.

 

 

 

BANK OF AMERICA, N.A., Purchaser

 

 

 

 

 

 

 

By:

/s/ J. Craig Weakley

 

Name:  J. Craig Weakley

 

Title:  Managing Director

 

 

 

PENNYMAC CORP., Seller

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

Name:  Brian Stack

 

Title:  Treasurer

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

By:

/s/ Brian Stack

 

Name:  Brian Stack

 

Title:  Treasurer

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P.,
as Guarantor

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Brian Stack

 

Name:  Brian Stack

 

Title:  Treasurer

 

Mortgage Loan Participation Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PARTICIPATION CERTIFICATE

 

POOL NO. (or FREDDIE MAC CONTRACT NO.):

 

This Participation Certificate evidences a one hundred percent (100%) undivided
beneficial ownership interest in (including the right to receive the payments of
principal of and interest on) the Mortgage Loans (the “Participation”)
identified:

 

(Check Box)

 

o

(a)

Form HUD 11706 (Schedule of Pooled Mortgages);

 

 

 

o

(b)

Fannie Mae Form 2005 (Schedule of Mortgages); or

 

 

 

o

(c)

Freddie Mac Form 1034 (Fixed-Rate Custodial Certification Schedule) or Selling
System computer tape.

 

The Participation has been sold to Purchaser pursuant to the terms of that
certain Mortgage Loan Participation Purchase and Sale Agreement, dated as of
December 23, 2011 (the “Agreement”) between [SELLER], as Seller, and Bank of
America, N.A., as Purchaser.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement, the terms of which are
hereby incorporated by reference and made a part of this Participation
Certificate.

 

Upon Delivery of the related Security to Purchaser or its Assignee, Purchaser’s
beneficial ownership interest in the Mortgage Loans evidenced in this
Participation Certificate shall terminate in exchange for such Security, and
this Participation Certificate shall be void and of no further effect.

 

This Participation Certificate may be amended only by a written agreement
between Seller and Purchaser.

 

 

[SELLER]

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

Date:

 

 

A-1

--------------------------------------------------------------------------------


 

AGGREGATE PRINCIPAL BALANCES OF THE MORTGAGE LOANS (GIVING EFFECT TO PAYMENTS
MADE AS OF               ,         ): $                              

 

Hereby authenticated by Deutsche Bank National Trust Company pursuant to the
Custodial Agreement (May not be applicable for Freddie Mac)

 

 

 

By:

 

 

Its:

 

 

Date:

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

TRADE ASSIGNMENT

 

(“Approved Investor”)
(Address)

 

Attention:               
Fax No.:

 

Dear Sirs:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated                        ,         , to
purchase $             of     %        year,

 

(Check Box)

 

o

Government National Mortgage Association;

 

 

o

Federal National Mortgage Association; or

 

 

o

Federal Home Loan Mortgage Corporation.

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
                       from                    on (insert Settlement Date).  Our
intention is to assign $           of this Commitment’s full amount, which
assignment shall be effective and shall be fully enforceable by the assignee on
the Settlement Date.  This is to confirm that (i) the form of this assignment
conforms to the SIFMA guidelines, (ii) the Commitment is in full force and
effect, (iii) effective as of the Settlement Date, the Commitment is hereby
assigned to Merrill Lynch Pierce Fenner & Smith Incorporated (MLPF&S) whose
acceptance of such assignment is indicated below, (iv) you will accept delivery
of such Securities directly from MLPF&S or its designee and (v) you will pay
MLPF&S for such Securities.  Payment will be made “delivery versus payment
(DVP)” to MLPF&S in immediately available funds.

 

If you have any questions, please call                                at
(      )       -         immediately or contact him by fax at (      )
      -        .

 

 

Very truly yours,

 

 

 

[SELLER]

 

 

 

 

 

 

 

By:

 

 

Title:

 

Date:

 

 

Agreed to:

 

 

 

[                                  ] (Approved Investor)

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

DOCUMENT LIST

 

Seller shall deliver or cause to be delivered the following documents to
Purchaser:

 

(i)            the fully completed, executed and authenticated Participation
Certificate together with the certifications of the Custodian provided by
Section 2 of the Custodial Agreement;

 

(ii)           a Trade Assignment (unless Purchaser is the Approved Investor)
together with either (a) a copy of a Takeout Commitment with respect to the
Security to be backed by the Mortgage Loans evidenced by such Participation
Certificate or (b) a letter from Seller confirming the details of such Takeout
Commitment; and

 

(iii)          a letter from any warehouse lender having a security interest in
the Related Mortgage Loans, substantially in the form of Exhibit D, addressed to
Purchaser, releasing any and all right, title and interest in such Mortgage
Loans.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

WAREHOUSE LENDER’S RELEASE

 

Bank of America, N.A.
One Bryant Park – 11th floor
NY1-100-11-01
New York, New York 10036
Attention: Eileen Albus, Vice President – Mortgage Finance

 

Gentlemen:

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Custodial Agreement, dated as of [          ],
2011, among Bank of America, N.A., [SELLER] and Deutsche Bank National Trust
Company.

 

We hereby release all right, interest or claim of any kind, including any
security interest or lien, with respect to the mortgage loans referenced in the
attached schedule (GNMA/ Fannie Mae / Freddie Mac Pool/Contract
#                    ), such release to be effective automatically without any
further action by any party, upon payment, in one or more installments, from
Bank of America, N.A., in accordance with the Wire Instructions in effect on the
date of such payment, in immediately available funds, of an aggregate amount
equal to or greater than [$$ amount].

 

 

Very truly yours,

 

 

 

 

 

[WAREHOUSE LENDER]

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned hereby sell(s) and assign(s) and
transfer(s) unto

 

(Please print or typewrite name and address, including postal zip code of
assignee)

 

an undivided Participation Interest Equal to          % of the beneficial
interest in the Mortgage Loans relating to the within Participation Certificate,
Pool No. (Freddie Mac Contract No.)          , Pass-Through Rate         ,
Discount             and hereby authorize(s) the transfer of registration of
such interest to assignee.

 

 

[Assignor]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Dated:

 

 

 

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF CONFIRMATION

 

TO:

[                        ]

 

[                        ]

 

[                        ]

 

Attn:

 

Email:

 

 

DATE:

 

 

 

RE:

Confirmation of Purchase of a beneficial interest in

 

Mortgage Loans relating to a Participation Certificate

 

Bank of America, N.A.  (“Purchaser”) is pleased to confirm its agreement to
purchase and your agreement to sell a 100% undivided, beneficial interest in the
Mortgage Loans relating to a Participation Certificate relating to the pool
number (or Freddie Mac Contract Number) referred to herein, pursuant to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of
[          ], 2011 (the “Agreement”), between Purchaser and Seller, under the
following terms and conditions.

 

Pool No. (or FHLMC Contract No.)

Applicable Agency

Purchase Date

Anticipated Delivery Date

Settlement Date

Applicable Agency TBA trade price

Trade Price

Purchase Price:

Holdback Amount

Face Amount of the Security

 

F-1

--------------------------------------------------------------------------------


 

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed in the Agreement.

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

F-2

--------------------------------------------------------------------------------


 

Exhibit G

 

OFFICER’S COMPLIANCE CERTIFICATE

 

I,                                       , do hereby certify that I am the [duly
elected, qualified and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of PennyMac
Corp. (“Seller”).  This Certificate is delivered to you in connection with
Section [  ] of the Mortgage Loan Participation and Sale Agreement dated as of
December 23, 2011, among Seller, PennyMac Mortgage Investment Trust, PennyMac
Operating Partnership, L.P. and Bank of America, N.A. (as amended from time to
time, the “Agreement”), as the same may have been amended from time to time.  I
hereby certify that, as of the date of the financial statements attached hereto
and as of the date hereof, Seller is and has been in compliance with all the
terms of the Agreement and, without limiting the generality of the foregoing, I
certify that:

 

Adjusted Tangible Net Worth.  (A) Seller has maintained an Adjusted Tangible Net
Worth of not less than the sum of (x) $65,000,000, and (y) 50% of Seller’s
positive quarterly Net Income for the previous quarter; and (B) PMIT has
maintained an Adjusted Tangible Net Worth of not less than the sum of
(x) $400,000,000, and (y) 75% of the aggregate net proceeds received by PMIT in
connection with any future equity issuances.

 

Liquidity. As of the end of each calendar month, (A) Seller has maintained
Liquidity in an amount not less than $7,500,000 and (B) PMIT and its
Subsidiaries have maintained in the aggregate Liquidity in an amount not less
than $10,000,000.

 

Total Liabilities to Adjusted Tangible Net Worth Ratio.  (A) Seller’s ratio of
Total Liabilities to Adjusted Tangible Net Worth has not exceeded 10:1 and
(B) PMIT’s and its Subsidiaries ratio of Total Liabilities to Adjusted Tangible
Net Worth has not exceeded 3:1.

 

Profitability.  Seller has maintained profitability of at least $1.00 in Net
Income for the Test Period.

 

Insurance.  Seller or either Guarantor has continued to maintain, for Seller and
its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$300,000.  Seller has ensured that Servicer or Private National Mortgage
Acceptance Company, LLC has continued to maintain for Servicer and its
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$1,400,000.  Seller or either Guarantor has maintained, for Seller and its
Subsidiaries and Seller has ensured that Private National Mortgage Acceptance
Company, LLC has maintained for Servicer and its Subsidiaries, Fidelity
Insurance in respect of its officers, employees and agents, with respect to any
claims made in connection with all or any portion of the Collateral.  Seller or
a Guarantor has notified Purchaser of any material change in the terms of any
such Fidelity Insurance.

 

Financial Statements.  The financial statements attached hereto fairly present
in all material respects the consolidated financial condition and results of
operations of Guarantors and their consolidated Subsidiaries and the financial
condition and results of operations of Seller, in accordance with GAAP,
consistently applied, as at the end of, and for, the calendar month ending on
[DATE] (subject to normal year-end adjustments).

 

G-1

--------------------------------------------------------------------------------


 

Documentation.  Seller has performed the documentation procedures required by
its operational guidelines with respect to endorsements and assignments,
including the recordation of assignments, or has verified that such
documentation procedures have been performed by a prior holder of such Mortgage
Loan.

 

Compliance.  Seller has observed or performed in all material respects all of
its covenants and other agreements, and satisfied every condition, contained in
the Agreement and the other Program Documents to be observed, performed and
satisfied by it.  [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]

 

Regulatory Action.  Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened.  Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business.  [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]

 

No Potential Default.  No Potential Default or Event of Default has occurred or
is continuing.  [If any Potential Default or Event of Default has occurred and
is continuing, Seller shall describe the same in reasonable detail and describe
the action Seller has taken or proposes to take with respect thereto, and if
such Potential Default or Event of Default has been expressly waived by
Purchaser in writing, Seller shall describe the Default or Event of Default and
provide the date of the related waiver.]

 

Indebtedness.  All Indebtedness (other than Indebtedness evidenced by the
Agreement) of Seller existing on the date hereof is listed on Schedule 2 hereto.

 

Originations.  [Attached hereto as Schedule 4 is a true and correct summary of
all Mortgage Loans originated or acquired by Seller during the calendar quarter
ending on [DATE].]

 

Hedging.  Seller’s hedging policy as of the date of the Agreement has remained
unchanged, other than as attached hereto as Schedule 5, which includes a true
and correct summary of all Interest Rate Protection Agreements entered into or
maintained by Seller during the calendar quarter ending on [DATE].

 

Repurchases and Early Payment Default Requests.  Attached hereto as Schedule 6
is a true and correct summary of the portfolio performance including
representation breaches, missing document breaches, repurchases due to fraud,
early payment default requests, summarized on the basis of (a) pending
repurchase demands (including weighted average duration of outstanding request),
(b) satisfied repurchase demands and (c) total repurchase demands.

 

IN WITNESS WHEREOF, I have set my hand this            day of                 ,
                .

 

G-2

--------------------------------------------------------------------------------


 

 

PENNYMAC CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST, as Guarantor

 

 

 

 

 

 

 

By:

 

 

Name: Anne D. McCallion

 

Title: Chief Financial Officer

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP,

 

L.P., as Guarantor

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

 

Name: Anne D. McCallion

 

Title: Chief Financial Officer

 

G-3

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE
CALCULATIONS OF FINANCIAL COVENANTS
As of the quarter ended [Date]

 

I.

 

 

 

 

 

1.

 

 

 

 

 

2.

 

 

 

 

 

I.(a)

 

 

 

 

 

3.

 

 

4.

 

 

5.

 

 

6.

 

 

7.

 

 

8.

 

 

9.

 

 

10.

 

 

11.

 

 

 

 

 

I.(b) 

 

 

 

 

 

I.(c)   

 

 

 

 

 

II.

 

 

 

 

 

III.

 

 

 

 

 

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO OFFICER’S COMPLIANCE CERTIFICATE

 

INDEBTEDNESS as of                                 

 

LENDER

 

TOTAL
FACILITY
SIZE

 

$ AMOUNT
COMMITTED

 

OUTSTANDING
INDEBTEDNESS

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-5

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO OFFICER’S COMPLIANCE CERTIFICATE

 

RELATED MORTGAGE LOANS

 

G-6

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO OFFICER’S COMPLIANCE CERTIFICATE

 

OVERALL MORTGAGE LOAN ORIGINATIONS

 

MORTGAGE LOAN TYPE

 

TOTAL NUMBER OF
MORTGAGE LOANS
ORIGINATED

 

AGGREGATE PRINCIPAL
BALANCE OF MORTGAGE
LOANS ORIGINATED

 

Conforming Mortgage Loans

 

 

 

 

 

FHA Loans

 

 

 

 

 

VA Loans

 

 

 

 

 

Jumbo Mortgage Loans

 

 

 

 

 

High LTV Mortgage Loans

 

 

 

 

 

Manufactured Home Loans

 

 

 

 

 

 

G-7

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Interest Rate Protection Agreements

 

G-8

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Repurchases and Early Payment Default Request

 

G-9

--------------------------------------------------------------------------------


 

Exhibit H

 

SELLER’S OFFICER’S CERTIFICATE

 

I,                                 , hereby certify that I am the duly elected
                                 of [SELLER], a [STATE] corporation (“Seller”),
and further certify, on behalf of Seller as follows:

 

(1)                                 There has been no change in the articles of
incorporation and bylaws of Seller since the date such documents were provided
to the Purchaser and such documents are in full force and effect on the date
hereof.

 

(2)                                 No event has occurred since the date of the
last good standing certificate of Seller provided to the Purchaser which has
affected the good standing of Seller under the laws of the State of [STATE].

 

(3)                                 All of the representations and warranties of
Seller contained in Section 10(a) of the Mortgage Loan Participation Purchase
and Sale Agreement, dated as of [          ], 2011 (as amended, supplemented or
otherwise modified from time to time, the “Purchase Agreement”), by and between
Seller, Bank of America, N.A. (“Purchaser”), PennyMac Mortgage Investment Trust
and Pennymac Operating Partnership, L.P. (each a “Guarantor”) are true and
correct in all material respects as of the date hereof and all of the
representations and warranties of Seller contained in Section 10(b) of the
Purchase Agreement are true and correct in all material respects as to the
Related Mortgage Loans subject to the Participation Certificate being sold to
Purchaser on the date hereof.

 

(4)                                 Seller has performed all of its duties and
has satisfied all the material conditions on its part to be performed or
satisfied pursuant to the Purchase Agreement on or prior to the date hereof.

 

(5)                                 There are no actions, suits or proceedings
pending or, to my knowledge, threatened, against or affecting Seller which, if
adversely determined either individually or in the aggregate, would adversely
affect Seller’s obligations under the Purchase Agreement or the Custodial
Agreement.

 

(6)                                 No proceedings that could result in the
liquidation or dissolution of Seller are pending or contemplated.

 

(7)                                 Each Mortgage Loan that is subject to a
Participation Certificate to be sold to the Purchaser on the date hereof was
originated by Seller or purchased from an approved originator previously
approved by the Purchaser not more than sixty (60) days prior to the date
hereof.  No Related Mortgage Loan was rejected for purchase or financing by any
third party.

 

All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.

 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
Seller.

 

H-1

--------------------------------------------------------------------------------


 

Dated:                        ,

 

 

 

 

[Seal]

 

 

 

 

PENNYMAC CORP.

 

 

 

 

By:

 

 

Name

 

Title:

 

H-2

--------------------------------------------------------------------------------


 

Exhibit I

 

 [FORM OF REQUEST FOR TEMPORARY INCREASE]

 

[Date]

 

Bank of America, N.A.
One Bryant Park, 11th floor
New York, New York 10036
NY1-100-11-01
Attention:  Eileen Albus

 

Re:                             The Mortgage Loan Participation Purchase and
Sale Agreement, dated as of [          ], 2011 (the “Agreement”), between Bank
of America, N.A. (“Purchaser”) and [SELLER] (“Seller”)

 

Ladies and Gentlemen:

 

In accordance with Section 2(f) of the Agreement, Purchaser hereby consents to a
Temporary Increase of the Aggregate Transaction Limit as further set forth
below:

 

Amount of Temporary Increase:  $                                            .

 

Effective date and time:  [dd/mm/yyyy at       :          .m.]

 

Expiration date and time:  [dd/mm/yyyy at       :           .m.]

 

On and after the effective date and time indicated above and until the
expiration date and time indicated above, the Aggregate Transaction Limit shall
be increased by the amount of the Temporary Increase indicated above for all
purposes of the Agreement and all calculations and provisions relating to the
Aggregate Transaction Limit shall refer to the Aggregate Transaction Limit as so
increased.  Unless otherwise terminated pursuant to the Agreement, this
Temporary Increase shall terminate on the expiration date and time indicated
above.  Upon the termination of this Temporary Increase, the Aggregate
Transaction Limit shall be reduced by the amount of the Temporary Increase.

 

All terms used herein and not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Agreement.

 

[signature page follows]

 

I-1

--------------------------------------------------------------------------------


 

 

PENNYMAC CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Agreed and Consented by:

 

 

 

BANK OF AMERICA, N.A., Purchaser

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

Exhibit J

 

EXISTING INDEBTEDNESS

 

As of 12/22/11, close of business

 

LENDER

 

TOTAL
FACILITY
SIZE

 

FACILITY
TYPE

 

$ AMOUNT
COMMITTED

 

OUTSTANDING
INDEBTEDNESS

 

EXPIRATION
DATE

 

Wells Fargo Bank, National Association

 

$

100,000,000

 

NPL

 

$

100,000,000

 

10,280,652

 

1/2/2012

 

CITIBANK, N.A.

 

$

250,000,000

 

NPL

 

$

250,000,000

 

90,761,294

 

3/7/2012

 

Credit Suisse First Boston Mortgage Capital LLC

 

$

150,000,000

 

Warehouse

 

$

150,000,000

 

117,877,498

 

10/30/2012

 

Bank of America, N.A.

 

$

200,000,000

 

Warehouse

 

$

100,000,000

 

166,026,337

 

11/5/2012

 

PennyMac Operating Partnership, LP

 

$

120,000,000

 

NPL

 

$

120,000,000

 

10,418,041

 

1/31/2012

 

PennyMac Operating Partnership, LP

 

No Limit

 

Repurchase Agreement

 

No Limit

 

—

 

None

 

Credit Suisse First Boston Mortgage Capital LLC

 

$

200,000,000

 

NPL

 

$

200,000,000

 

36,818,363

 

6/11/2012

 

REMIC 2010-3 Security

 

 

 

Security Bond

 

 

 

67,560,192

 

None

 

CITIBANK, N.A.

 

N/A

 

Forward Purchase Secured Advance

 

N/A

 

103,966,267

 

6/22/2012

 

Wells Fargo Bank, National Association

 

$

40,000,000

 

Secured Loan Financing

 

$

40,000,000

 

28,616,814

 

9/26/2012

 

 

J-1

--------------------------------------------------------------------------------


 

Exhibit K

 

FORM OF SERVICER NOTICE AND PLEDGE

 

December 23, 2011

 

PennyMac Loan Services, LLC, as Servicer
6101 Condor Drive

Moorpark, CA 93021
Attention:  Anne D. McCallion

 

Re:                             Mortgage Loan Participation Purchase and Sale
Agreement, dated as of December 23, 2011 (“the Purchase and Sale Agreement”), by
and among PennyMac Corp. (the “Seller”), PennyMac Mortgage Investment Trust
(“PMIT” and a “Guarantor”) and PennyMac Operating Partnership, L.P. (“PMOP”, a
“Guarantor” and collectively, the “Guarantors”) and Bank of America, N.A.  (the
“Purchaser”).

 

Ladies and Gentlemen:

 

PennyMac Loan Services, LLC (the “Servicer”) is servicing certain mortgage loans
for PMOP and its wholly owned Subsidiaries, including, without limitation,
Seller pursuant to that certain Flow Servicing Agreement, dated as of August 4,
2009, between the Servicer and PMOP.  Pursuant to the Purchase and Sale
Agreement between Purchaser, Seller and Guarantors, the Servicer is hereby
notified that Seller has sold to Purchaser certain mortgage loans which are
serviced by Servicer which are subject to a security interest in favor of
Purchaser.  All defined terms used herein and not defined herein shall have the
meaning set forth in the Purchase and Sale Agreement.

 

Section 1.  Servicing Rights and Grant of Security Interest.  (a) Purchaser and
Servicer hereby agree that in order to further secure the Obligations under the
Purchase and Sale Agreement and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by Servicer, Servicer hereby
grants, assigns and pledges to Purchaser a fully perfected first priority
security interest in all right, title and interest of the Servicer in, to and
under the Custodial Account and all amounts held therein, all its servicing
rights related to the Related Mortgage Loans and all proceeds related thereto,
in all instances, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located.

 

(b)                                 The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Purchase and Sale Agreement and transactions thereunder as
defined under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

 

(c)                                  In addition, Servicer hereby acknowledges
that the Purchaser has purchased the Related Mortgage Loans on a servicing
released basis and Purchaser shall have the same rights and remedies with
respect to the Servicing Rights as it has with respect to the Collateral under
the Purchase and Sale Agreement.

 

K-1

--------------------------------------------------------------------------------


 

(d)                                 Servicer agrees to execute, deliver and/or
file such documents and perform such acts as may be reasonably necessary to
fully perfect Purchaser’s security interest created hereby.  Furthermore, the
Servicer hereby authorizes Purchaser to file financing statements relating to
the security interest set forth herein, as Purchaser, at its option, may deem
appropriate.

 

(e)                                  Servicer waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations under the
Purchase and Sale Agreement or security interest hereunder and notice or proof
of reliance by Purchaser upon this Servicer Notice and Pledge.  Servicer hereby
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon Seller or Servicer with respect the Obligations.

 

Section 2.                                          Act as Servicer. (a) Upon
receipt of a notice of Event of Default from Purchaser (“Notice of Event of
Default”) in which Purchaser shall identify the Related Mortgage Loans which are
then pledged to Purchaser under the Purchase and Sale Agreement, the Servicer
shall segregate all amounts collected on account of such Related Mortgage Loans,
hold them in trust for the sole and exclusive benefit of Purchaser, and remit
such collections in accordance with Purchaser’s written instructions.  Following
such Notice of Event of Default, Servicer shall follow the instructions of
Purchaser with respect to the Related Mortgage Loans, and shall deliver to
Purchaser any information with respect to the Related Mortgage Loans reasonably
requested by Purchaser.

 

(b)                                 Notwithstanding any contrary information
which may be delivered to the Servicer by Seller or a Guarantor, the Servicer
may conclusively rely on any information or Notice of Event of Default delivered
by Purchaser, and Seller and Guarantors shall indemnify and hold the Servicer
harmless for any and all claims asserted against it for any actions taken in
good faith by the Servicer in connection with the delivery of such information
or Notice of Event of Default.

 

Section 3.                                          Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

Section 4.                                          Entire Agreement;
Severability.  This Agreement shall supersede any existing agreements between
the parties containing general terms and conditions for transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

Section 5.                                          Governing Law; Jurisdiction;
Waiver of Trial by Jury.  (a) THIS SERVICER NOTICE AND PLEDGE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

(b)                                 SELLER, GUARANTORS AND SERVICER HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING.  SERVICER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION THEY MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS.

 

K-2

--------------------------------------------------------------------------------


 

(c)                                  SELLER, GUARANTORS AND SERVICER HEREBY
WAIVE TRIAL BY JURY.

 

K-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-4

--------------------------------------------------------------------------------


 

 

 

PENNYMAC CORP., as Seller

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor

 

 

 

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Servicer

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Anne D. McCallion

 

 

Title: Vice President, Finance

 

K-5

--------------------------------------------------------------------------------


Annex B

 

RESPONSIBLE OFFICERS OF SELLER AND GUARANTOR

 

Name

 

Title

 

 

 

Stanford Kurland

 

Chief Executive Officer of Seller

 

Chairman of the Board and Chief Executive Officer of PennyMac Mortgage
Investment Trust

 

Chairman of the Board and Chief Executive Officer of General Partner of PennyMac
Operating Partnership, L.P.

 

 

 

David Spector

 

President and Chief Operating Officer of Seller

 

President and Chief Operating Officer of PennyMac Mortgage Investment Trust

 

 President of Chief Investment Officer of General Partner of PennyMac Operating
Partnership, L.P.

 

 

 

Vandad Fartaj

 

Chief Investment Officer of Seller

 

Chief Investment Officer of PennyMac Mortgage Investment Trust

 

Chief Investment Officer of General Partner of PennyMac Operating Partnership,
L.P.

 

 

 

David M. Walker

 

Chief Credit Officer of Seller

 

Chief Credit Officer of PennyMac Mortgage Investment Trust

 

Chief Operating Officer, Chief Credit Officer of General Partner of PennyMac
Operating Partnership, L.P.

 

 

 

Anne McCallion

 

Chief Financial Officer of Seller

 

Chief Financial Officer of PennyMac Mortgage Investment Trust

 

Chief Financial Officer of General Partner of PennyMac Operating Partnership,
L.P.

 

 

 

Jeff Grogin

 

Chief Legal Officer and Secretary of Seller

 

Annex B-1

--------------------------------------------------------------------------------


 

 

 

Chief Legal Officer and Secretary of PennyMac Mortgage Investment Trust

 

Chief Administrative and Legal Officer, and Secretary of General Partner of
PennyMac Operating Partnership, L.P.

 

 

 

Brian Stack

 

Treasurer of Seller

 

Treasurer of PennyMac Mortgage Investment Trust

 

Treasurer of General Partner of PennyMac Operating Partnership, L.P.

 

Annex B-2

--------------------------------------------------------------------------------